Exhibit 10.1

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1   

1.1

 

Definitions

     1   

ARTICLE II PURCHASE AND SALE

     7   

2.1

 

Closing

     7   

2.2

 

Closing Deliveries

     7   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     8   

3.1

 

Representations and Warranties of the Company

     8   

3.2

 

Representations, Warranties and Covenants of the Investors

     21   

ARTICLE IV ADDITIONAL AGREEMENTS

     23   

4.1

 

Transfer Restrictions

     23   

4.2

 

Furnishing of Information

     24   

4.3

 

Integration

     24   

4.4

 

Form D; Blue Sky Filings

     24   

4.5

 

Public Disclosure

     24   

4.6

 

Acknowledgement

     25   

4.7

 

Commercially Reasonable Efforts

     25   

4.8

 

Use of Proceeds

     25   

4.9

 

Listing of Common Stock

     25   

4.10

 

Section 16

     26   

4.11

 

Rights Offering

     26   

4.12

 

Indemnification of Investors

     26   

4.13

 

Board Observer

     27   

ARTICLE V CONDITIONS

     28   

5.1

 

Conditions to the Obligations of Each Party to Perform its Obligations under
this Agreement

     28   

5.2

 

Additional Conditions to the Obligations of the Company

     29   

5.3

 

Additional Conditions to the Obligations of the Investors

     29   

ARTICLE VI REGISTRATION RIGHTS

     31   

6.1

 

Certain Definitions

     31   

6.2

 

Mandatory Registration

     31   

6.3

 

Piggyback Registration

     34   

6.4

 

Expenses of Registration

     36   

6.5

 

Obligations of the Company

     36   

6.6

 

Other Registration Rights

     39   

6.7

 

Indemnification

     39   

6.8

 

Information by ALU Part

     42   

6.9

 

Transfer of Registration Rights

     42   

6.10

 

Rule 144 Reporting

     42   

6.11

 

Termination of Registration Rights

     42   

 

i



--------------------------------------------------------------------------------

ARTICLE VII MISCELLANEOUS

     42   

7.1

 

Termination

     42   

7.2

 

Fees and Expenses

     43   

7.3

 

Entire Agreement

     43   

7.4

 

Amendments; Waivers

     43   

7.5

 

Notices

     43   

7.6

 

Construction

     44   

7.7

 

Successors and Assigns

     44   

7.8

 

Persons Entitled to Benefit of Agreement

     44   

7.9

 

Governing Law; Venue; Waiver of Jury Trial

     44   

7.10

 

Execution

     45   

7.11

 

Survival

     45   

7.12

 

Severability

     45   

7.13

 

Replacement of Certificate

     45   

7.14

 

Remedies

     45   

7.15

 

Adjustments in Share Numbers and Prices

     46   

7.16

 

Independent Nature of Investors’ Obligations and Rights

     46   

 

ii



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of
September 29, 2014, by and between Ikanos Communications, Inc., a Delaware
corporation (the “Company”), Alcatel-Lucent Participations, S.A (“ALU Part”),
and Tallwood III, L.P., a Delaware limited partnership (“Tallwood III”),
Tallwood III Partners, L.P., a Delaware limited partnership (“Tallwood III
Partners”), and Tallwood III Associates, L.P., a Delaware limited partnership
(“Tallwood III Associates”) (collectively, the “TWVC Funds”). ALU Part and the
TWVC Funds are together hereinafter referred to as the “Investors” and each
individually, an “Investor”).

BACKGROUND

A. The Company and the Investors are executing and delivering this Agreement in
reliance upon the exemption from registration afforded by Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act.

B. The Investors wish to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, an aggregate of thirty nine
million six hundred thirty four thousand one hundred forty four
(39,634,144) shares (the “Common Shares”) of common stock, par value $0.001 per
share, of the Company (“Common Stock”).

C. Concurrently with the execution and delivery of this Agreement, the Company,
the TWVC Funds and Tallwood III Annex, L.P. are amending that certain
Stockholder Agreement dated as of April 21, 2009 by and between the Company, the
TWVC Funds and Tallwood III Annex, L.P. by entering into an Amended and Restated
Stockholder Agreement (the “Stockholder Agreement”).

D. Concurrently with the execution and delivery of this Agreement, the Company
is entering into a Standby Purchase Agreement substantially in the form attached
hereto as Exhibit A (the “TWVC Standby Purchase Agreement”), pursuant to which
the TWVC Funds will agree to purchase up to twenty seven million four hundred
thirty nine thousand twenty three (27,439,023) shares of Common Stock resulting
from any unexercised subscription rights in a rights offering (the “Rights
Offering”) to be conducted by the Company.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

 

1



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the Preamble.

“Alcatel-Lucent Loan Agreement” means the Loan and Security Agreement, dated as
of September 29, 2014, by and between Alcatel-Lucent USA and the Company.

“ALU Part Observer” has the meaning set forth in Section 4.13.

“Alcatel-Lucent USA” means Alcatel-Lucent USA, Inc., a Delaware corporation.

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
remain closed.

“Capitalization Date” means September 26, 2014.

“Closing” means the closing of the purchase and sale of the Common Shares
pursuant to Section 2.1.

“Closing Date” means the date and time of the Closing and shall be the date and
time that is mutually agreed to by the Company and the Investors, but no later
than three Business Days following the satisfaction or waiver of the conditions
to the obligations of the parties hereto in Article V.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Shares” has the meaning set forth in the Preamble.

“Common Stock” has the meaning set forth in the Preamble.

“Company” has the meaning set forth in the Preamble.

“Company Board” means the board of directors of the Company.

“Company Capital Stock” means Common Stock, Company Preferred Stock and any
other shares of capital stock, voting securities or other ownership interest, if
any, of the Company.

“Company Charter Documents” means the certificate of incorporation and bylaws of
the Company, each as amended to date.

“Company ESPP” means the Company’s Amended and Restated 2004 Employee Stock
Purchase Plan.

“Company Options” means any options to purchase shares of Common Stock
outstanding under any of the Company Stock Plans.

 

2



--------------------------------------------------------------------------------

“Company Plan” means (i) any and all “employee benefit plans” (within the
meaning of Section 3(3) of ERISA, and (ii) any other employee benefit or
compensation plans, policies or agreements, including any bonus, incentive,
stock-based compensation, deferred compensation, supplemental executive
retirement, employment, termination, severance, retention, non-competition,
compensation or change in control arrangements to which the Company or any
Company Subsidiary are a party or which are sponsored by the Company or any
Company Subsidiary for the benefit of any current or former director or officer
of the Company or any Company Subsidiary.

“Company Preferred Stock” means shares of preferred stock, par value $0.001 per
share, of the Company.

“Company Restricted Stock” means any restricted stock outstanding under any of
the Company Stock Plans.

“Company Restricted Stock Units” means any restricted stock units for Common
Stock outstanding under any of the Company Stock Plans.

“Company Stock Plans” means (i) the Company’s 1999 Stock Plan, as amended,
(ii) the Company’s 2004 Equity Incentive Plan, as amended, (iii) the Company
ESPP, (iv) the Dorados 2004 Amended and Restated Stock Option Plan, as amended,
(v) the Company’s Notice and Grant of Stock Options and Stock Option Agreement
for Omid Tahernia, and (vi) the Company’s 2014 Stock Incentive Plan.

“Company Stockholders” means holders of shares of Common Stock in their
respective capacities as such.

“Company Subsidiary” means any direct or indirect Subsidiary of the Company.

“Contingent Obligation” has the meaning set forth in Section 3.1(y).

“Contract” means any written, oral or other agreement, contract, subcontract,
settlement agreement, lease, sublease, instrument, note, bond, mortgage,
indenture, warranty, purchase order, license, sublicense, assignment or other
legally binding instrument, commitment, arrangement or understanding of any kind
or character.

“Copyrights” has the meaning set forth in the definition of Intellectual
Property Rights.

“DGCL” means the General Corporation Law of the State of Delaware.

“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, The Nasdaq Global Select Market, The Nasdaq Global Market or The
Nasdaq Capital Market.

“Employee” means any current or former employees of the Company or the Company
Subsidiaries.

“Environmental Laws” has the meaning set forth in Section 3.1(bb).

 

3



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means each Company Subsidiary and any other person or entity
under common control with the Company or any Company Subsidiaries within the
meaning of Section 414(b), (c), (m) or (o) of the Code and the regulations
issued thereunder.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“GAAP” has the meaning set forth in Section 3.1(g).

“Governmental Entity” means any supranational, national, state, municipal, local
or foreign government, any instrumentality, subdivision, court, administrative
agency or commission or other governmental authority or instrumentality.

“Hazardous Materials” has the meaning set forth in Section 3.1(bb).

“knowledge of the Company,” “knowledge” or “the Company’s knowledge” means with
respect to any matter in question, the actual knowledge after discussions with
employees responsible for the applicable subject matter of the matter in
question of the Chief Executive Officer, the Chief Financial Officer, General
Counsel, Controller, the Senior Vice President and General Manager, the Vice
President of Operations and Corporate Quality, the Vice President of Worldwide
Sales and the Vice President of Marketing of the Company.

“Indebtedness” has the meaning set forth in Section 3.1(y).

“Insider” means any Investor that is a director, executive officer, other
officer of the Company or a beneficial owner of 20% or more of the Company’s
outstanding voting equity prior to the Closing Date.

“Insolvent” has the meaning set forth in Section 3.1(h)(ii).

“Investor Party” has the meaning set forth in Section 4.12.

“Investors” has the meaning set forth in the Preamble.

“Leased Real Property” means all of the premises currently leased, subleased or
licensed by or from the Company or its Subsidiaries.

“Legal Requirements” means any federal, state, local, municipal, foreign or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, order, edict, decree, rule, regulation, ruling or requirement
issued, enacted, adopted, promulgated, implemented or otherwise put into effect
by or under the authority of any Governmental Entity.

“Liabilities” means any liability, obligation or commitment of any kind (whether
accrued, absolute, contingent, matured, unmatured or otherwise).

 

4



--------------------------------------------------------------------------------

“Liens” means any material pledges, liens, charges, encumbrances and security
interests of any kind or nature whatsoever, other than Permitted Liens.

“Material Adverse Effect” means any result, occurrence, change, event,
circumstance, fact or effect (each, an “Effect”) that, individually or in the
aggregate with any such other Effects (regardless of whether or not such Effect
constitutes a breach of the representations and warranties made by the Company
in this Agreement), is or is reasonably likely to be materially adverse to the
business, results of operations, condition (financial or otherwise), assets or
prospects of the Company and the Company Subsidiaries, taken as a whole,
provided that in determining whether a Material Adverse Effect has occurred,
there shall be excluded any Effect on the Company and the Company Subsidiaries
relating to or arising in connection with (i) changes in Legal Requirements or
the adoption or amendment of financial accounting standards by the Financial
Accounting Standards Board (provided that such conditions do not have a
materially disproportionate impact on the Company and the Company Subsidiaries,
taken as a whole), (ii) the declaration by the United States of a national
emergency or war, or the occurrence of any other calamity or crisis, in each
case, arising after the date hereof (including any act of terrorism) (provided
that such conditions do not have a materially disproportionate impact on the
Company and the Company Subsidiaries, taken as a whole), (iii) general business
or economic conditions (provided that such conditions do not have a materially
disproportionate impact on the Company and the Company Subsidiaries, taken as a
whole), (iv) conditions generally affecting the industry in which the Company
and the Company Subsidiaries operate (provided that such conditions do not have
a materially disproportionate impact on the Company and the Company
Subsidiaries, taken as a whole), (v) any failure by the Company to meet any
internal projections or analyst estimates (but not the underlying reasons for
the failure to meet any internal projections or analyst estimates), and (vi) any
action taken by the Company at the written request of the Investors or that the
Investors consent to in writing.

“Material Permits” has the meaning set forth in Section 3.1(u).

“Order” has the meaning set forth in Section 5.1(a).

“Permitted Liens” means (i) Liens disclosed on the consolidated balance sheet of
such Person included in the most recent annual or quarterly report filed by such
Person with the SEC prior to the date of this Agreement; (ii) Liens for Taxes,
either not yet delinquent or which are being contested in good faith by
appropriate proceedings and, in each case, for which appropriate reserves have
been established in accordance with GAAP; (iii) Liens of carriers, warehousemen,
mechanics and materialmen and other like Liens arising in the ordinary course of
business consistent with past practice for sums not yet due and payable and
which are not material to the Company’s business; (iv) pledges or deposits to
secure obligations under workers’ compensation laws or similar legislation or to
secure public or statutory obligations; (v) pledges and deposits to secure the
performance of bids, trade contracts, leases, surety and appeal bonds,
performance bonds and other obligations of a similar nature, in each case in the
ordinary course of business consistent with past practice; and (vi) Liens that
do not materially interfere with the value or the current and continued use or
operation of the property subject thereto and Liens against the landlord’s or
owner’s interest in any Leased Real Property, except to the extent caused by the
Company or any of the Company Subsidiaries.

 

5



--------------------------------------------------------------------------------

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, or
joint stock company.

“Preemptive Rights” has the meaning set forth in Section 3.1(e).

“Purchase Price” has the meaning set forth in Section 2.1.

“Regulation D” has the meaning set forth in the Preamble.

“Rights Offering” has the meaning set forth in the Preamble.

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rules may be amended from time to time, or any similar rule or
regulation adopted by the SEC having substantially the same effect as such Rule.

“Rule 506” has the meaning set forth in Section 3.1(o).

“SEC” has the meaning set forth in the Preamble.

“SEC Reports” has the meaning set forth in Section 3.1(g).

“Securities Act” has the meaning set forth in the Preamble.

“Short Sales” has the meaning set forth in Section 3.2(k).

“Stockholder Agreement” has the meaning set forth in the Preamble.

“Subsidiary” means with respect to any Person (i) a corporation of which
fifty percent (50%) or more of the combined voting power of the outstanding
voting stock of which is owned, directly or indirectly, by such Person or by one
of more other Subsidiaries of such Person or by such Person and one or more
other Subsidiaries thereof; (ii) a partnership of which such Person, or one or
more other Subsidiaries of such Person or such Person and one or more other
Subsidiaries thereof, directly or indirectly, is the general partner and has the
power to direct the policies, management and affairs of such partnership;
(iii) a limited liability company of which such Person or one or more other
Subsidiaries of such Person or such Person and one or more other Subsidiaries
thereof, directly or indirectly, is the managing member and has the power to
direct the policies, management and affairs of such company; or (iv) any other
Person (other than a corporation, partnership or limited liability company) in
which such Person, or one or more other Subsidiaries of such Person or such
Person and one or more other Subsidiaries thereof, directly or indirectly, has
at least a majority ownership and power to direct the policies, management and
affairs thereof.

“Subsidiary Charter Documents” means the certificate of incorporation and
bylaws, or like organizational documents of each of the Company Subsidiaries.

“Tax” means any and all U.S. federal, state, local and non-U.S. taxes, including
taxes based upon or measured by gross receipts, income, profits, sales, use and
occupation, and value added, ad valorem, transfer, franchise, withholding,
payroll, recapture, employment, social

 

6



--------------------------------------------------------------------------------

security, unemployment, disability, excise, real property, personal property,
alternative or add-on minimum or estimated tax or other tax of any kind
whatsoever, together with all interest, penalties and additions imposed with
respect to such amounts, whether disputed or not.

“Tax Returns” means U.S. federal, state, local and non-U.S. returns, estimates,
information statements and reports (including amendments thereto) relating to
any and all Taxes.

“Trading Day” means (i) any day on which the Common Stock is listed or quoted or
traded on its primary Trading Market, (ii) if the Common Stock is not then
listed or quoted or traded on its primary Trading Market, any date on which the
Common Stock is listed or quoted or traded on any other Eligible Market (or any
respective successor thereto), or (iii) if trading ceases to occur on any
Eligible Market (or any respective successor thereto), any Business Day.

“Trading Market” means The Nasdaq Capital Market or any other Eligible Market or
any national securities exchange, market or trading or quotation facility on
which the Common Stock is then listed or quoted.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Stockholder Agreement and the TWVC Standby Purchase
Agreement.

“Transfer Agent” means American Stock Transfer & Trust Company or any successor
transfer agent for the Company.

“TWVC Standby Purchase Agreement” has the meaning set forth in the Preamble.

ARTICLE II

PURCHASE AND SALE

2.1 Closing. Subject to the terms and conditions set forth in this Agreement, at
the Closing the Company shall issue and sell to the Investors, and the Investors
shall purchase from the Company, the Common Shares at an aggregate purchase
price of sixteen million two hundred fifty thousand nine hundred ($16,250,000)
(the “Purchase Price”), with the number of Common Shares and the amount of the
Purchase Price as set forth opposite each Investor’s name on Exhibit B hereto.
The date and time of the Closing shall be 9:00 a.m., Pacific Time, or such other
time as may be mutually agreed upon by the Company and the Investors, on the
Closing Date. The Closing shall take place at the offices of the Company’s
counsel in Palo Alto, California.

2.2 Closing Deliveries.

(a) At the Closing, the Company shall deliver or cause to be delivered to each
Investor a stock certificate evidencing such number of Common Shares as set
forth opposite such Investor’s name on Exhibit B hereto, registered in the name
of such Investor.

(b) At the Closing, each Investor shall deliver or cause to be delivered to the
Company the amount of the Purchase Price set forth opposite such Investor’s name
on Exhibit B hereto under the heading “Purchase Price” in United States dollars
and in immediately available funds, by wire transfer to an account designated in
writing to the Investors by the Company at least three Business Days prior to
the Closing Date.

 

7



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors as of the date hereof and as of the Closing Date
(except for the representations and warranties that speak as of a specific date,
which shall be made as of such date) as follows:

(a) Subsidiaries. The Company has no subsidiaries other than those listed on
Schedule 3.1(a) hereto and the Company does not own or have any right or
obligation (by law, contract or otherwise) to make any investment or otherwise
acquire, directly or indirectly, any outstanding capital stock of, or other
equity interest in, any Person. The Company owns, directly or indirectly, all of
the capital stock or comparable equity interests of each Company Subsidiary free
and clear of any Lien and all the issued and outstanding shares of capital stock
or comparable equity interest of each Company Subsidiary are duly authorized,
validly issued and are fully paid, non-assessable and free of Preemptive Rights.

(b) Organization and Qualification. Each of the Company and the Company
Subsidiaries is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (except,
in the case of good standing, for entities organized under the laws of any
jurisdiction that does not recognize such concept), with the requisite corporate
power and authority to own and use its properties and assets and to carry on its
business as currently conducted. The Company has made available to the Investors
a true and correct copy of the Company Charter Documents and Subsidiary Charter
Documents, and each such instrument is in full force and effect. Neither the
Company nor any Company Subsidiary is in violation of any of the provisions of
its Company Charter Documents or Subsidiary Charter Documents, as the case may
be. The Company and the Company Subsidiaries are duly qualified to do business
and are in good standing (except for entities organized under the laws of any
jurisdiction that does not recognize such a concept) as a foreign corporation or
other entity in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
have or reasonably be expected to result in a Material Adverse Effect.

(c) Authorization; Enforcement.

(i) The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by each of the Transaction
Documents to which it is a party and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents to which it is a party by the Company and the consummation by it of
the transactions contemplated hereby and thereby have

 

8



--------------------------------------------------------------------------------

been duly authorized by all necessary corporate action on the part of the
Company and no further consent or action is required by the Company, the Company
Board or the Company Stockholders. Each of the Transaction Documents to which it
is a party has been (or upon delivery will be) duly executed by the Company and
is, or when delivered in accordance with the terms hereof, will constitute, the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as may be limited by (A) applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors rights generally, and
(B) the effect of rules of law governing the availability of specific
performance and other equitable remedies.

(ii) At meetings duly called and held of the Company Board and a duly
constituted special committee of the Company Board (the “Special Committee”),
prior to the execution of this Agreement, at which all directors of the Company
or committee members, as the case may be, except as set forth on Schedule 3.1
(c), were present and voting in favor, the Company Board or the Special
Committee duly adopted resolutions (A) declaring that this Agreement, the other
Transaction Documents, the issuance and sale of the Common Shares as provided
herein and the other transactions contemplated hereby and thereby are advisable
and in the best interests of the Company Stockholders, (B) approving the
Transaction Documents and the transactions contemplated hereby and thereby and
(C) taking all actions necessary so that the restrictions on business
combination and stockholder vote requirements contained in Section 203 of the
DGCL will not apply with respect to or as a result of the Transaction Documents
and the transactions contemplated hereby and thereby. No other “control share
acquisition,” “fair price,” “moratorium” or other anti-takeover law applies to
the Transaction Documents and the transactions contemplated hereby and thereby.

(d) No Conflicts; Required Filings and Consents.

(i) The execution, delivery and performance of the Transaction Documents to
which it is a party by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby do not, and will not, (A) conflict
with or violate any provision of the Company Charter Documents or Subsidiary
Charter Documents, (B) result in any breach of, conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, materially affect the rights or obligations of the Company or
any Company Subsidiary under, materially alter the rights or obligations of any
third party under, give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
or result in the creation of a Lien on any of the properties or assets of the
Company or a Company Subsidiary pursuant to, any Contract to which the Company
or any Company Subsidiary is a party or by which any property or asset of the
Company or any Company Subsidiary is bound, or affected or (C) assuming that all
consents, filings, approvals, authorizations and other actions as described
herein have been obtained or made, result in a violation of any Legal

 

9



--------------------------------------------------------------------------------

Requirement or Order to which the Company or a Company Subsidiary is subject
(including, assuming the accuracy of the representations and warranties of the
Investors set forth in Section 3.2 hereof, federal and state securities laws and
regulations and the rules and regulations of any self-regulatory organization to
which the Company or its securities are subject, including all applicable
Trading Markets), or by which any property or asset of the Company or a Company
Subsidiary is bound or affected.

(ii) No consent, approval, Order or authorization of, or registration,
declaration or filing with any Governmental Entity is required to be obtained or
made by the Company in connection with the execution and delivery of the
Transaction Documents, the performance by the Company of the Transaction
Documents or the transactions contemplated hereby and thereby, except for such
consents, approvals, Orders, authorizations, registrations, declarations and
filings as may be required under applicable federal, foreign and state
securities (or related) laws, the rules and regulations of any self-regulatory
organization to which the Company or its securities are subject, including all
applicable Trading Markets.

(e) Preemptive Rights. The Common Shares are duly authorized and, when issued
and paid for in accordance with the Transaction Documents, will be duly and
validly issued, fully paid and non-assessable, free and clear of all Liens and
will not be subject to preemptive or similar rights (“Preemptive Rights”).

(f) Capitalization.

(i) The authorized capital stock of the Company consists of 200,000,000 shares
of Common Stock and 1,000,000 shares of Company Preferred Stock. As of the
Capitalization Date, (A) 99,283,662 shares of Common Stock were issued and
outstanding, (B) 572,764 shares of Common Stock were held by the Company as
treasury shares, and (C) one share of Company Preferred Stock was issued and
outstanding. Except as set forth on Schedule 3.1(f), since the close of business
on the Capitalization Date, the Company has not issued or authorized the
issuance of any shares of capital stock of the Company other than pursuant to
the exercise or vesting of equity awards granted under a Company Stock Plan or
pursuant to the purchase of shares under the Company ESPP. No shares of Common
Stock are owned or held by any Subsidiary of the Company. All outstanding shares
of Company Common Stock are, and all shares of Company Common Stock which may be
issued as contemplated or permitted by this Agreement or under a Company Stock
Plan will be, when issued pursuant to the respective terms thereof, duly
authorized, validly issued, fully paid, non-assessable and not subject to any
Preemptive Rights.

(ii) (B) As of the Capitalization Date, the Company has reserved 25,160,005
shares of Common Stock for issuance under the Company Stock Plans. As of the
Capitalization Date, there were outstanding Company Options to
purchase 18,181,486 shares of Common Stock with a weighted average exercise

 

10



--------------------------------------------------------------------------------

price of $1.33, of which Company Options to purchase 11,188,747 shares of Common
Stock were exercisable and Company Options to purchase 11,188,747 shares of
Common Stock were vested. As of the Capitalization Date, there were 6,978,519
Company Restricted Stock Units and no shares of Company Restricted Stock.

(iii) Except as set forth in this Section 3.1(f), there are no outstanding
(A) shares of Company Capital Stock, (B) securities of the Company convertible
into or exchangeable for shares of Company Capital Stock and (C) securities,
options, warrants, rights, contracts, understandings or similar obligations to
which the Company is bound obligating the Company to issue, deliver or sell, or
cause to be issued, delivered or sold, additional shares of Company Capital
Stock or voting debt or any securities convertible into such securities, or
obligating the Company to issue, grant, extend or enter into any such security,
option, warrant, right, contract, understanding or obligation. Other than the
Company Restricted Stock and Company Restricted Stock Units set forth in this
Section 3.1(f), there are no outstanding restricted shares, restricted stock
units, stock appreciation rights or similar securities or rights that provide
economic benefits based, directly or indirectly, on the value or price of, any
Company Capital Stock.

(iv) All outstanding shares of Common Stock, all outstanding Company Options,
Company Restricted Stock and Company Restricted Stock Units have been issued and
granted in compliance in all material respects with all applicable Legal
Requirements. There are not any outstanding Contracts obligating the Company to
repurchase, redeem or otherwise acquire any shares of Company Capital Stock.
Except as set forth in the Stockholder Agreement, as amended on the date hereof,
there are no voting agreements, voting trusts, irrevocable proxies, rights plans
or anti-takeover plans with respect to any shares of Company Capital Stock.
Except as set forth in the Stockholder Agreement, as amended on the date hereof,
there are no contractual obligations or commitments of any character restricting
the transfer of, or requiring the registration for sale of, any shares of
Company Capital Stock. No further approval or authorization of any stockholder
or the board of directors is required for the issuance and sale of the Common
Shares.

(g) SEC Reports; Financial Statements.

(i) Since January 1, 2013, the Company has timely filed all registration
statements, reports, schedules, forms, statements and other documents required
to be filed by it under the Securities Act and the Exchange Act. Such
registration statements, reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, together with any materials filed or furnished by the Company,
whether or not any such documents were required, being collectively referred to
herein as the “SEC Reports” and, together with this Agreement, the “Disclosure
Materials”. As of their respective filing dates, the SEC Reports filed by the
Company complied, or will comply (if filed subsequent to the date hereof and
prior to the

 

11



--------------------------------------------------------------------------------

Closing Date), in all material respects with the requirements of the Securities
Act, the Exchange Act and the rules and regulations of the SEC promulgated
thereunder, and any successor rules or regulations thereto, and none of the SEC
Reports, when filed by the Company, contained, or will contain (if filed
subsequent to the date hereof and prior to the Closing Date), any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, in each
case except to the extent corrected by an SEC Report filed subsequently but
prior to the date hereof (or, in the case of SEC Reports filed subsequent to the
date hereof but prior to the Closing Date, except to the extent corrected by an
SEC Report filed prior to the Closing Date). The financial statements of the
Company included in the SEC Reports comply, or will comply (if included in SEC
Reports filed subsequent to the date hereof and prior to the Closing Date), in
all material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing.
Such financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements, the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP or may be condensed or
summary statements, and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

(ii) There are no outstanding or unresolved comments received by the Company
from the SEC.

(h) No Changes; Undisclosed Liabilities.

(i) Since the date of the latest audited financial statements included within
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that would reasonably be expected to result in a Material Adverse Effect,
(ii) the Company and the Company Subsidiaries have not incurred any material
Liabilities other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s consolidated financial statements
pursuant to GAAP or required to be disclosed in filings made with the SEC,
(iii) the Company has not altered its method of accounting or changed its
auditors, except as disclosed in its SEC Reports, (iv) other than as
contemplated by the Rights Offering, the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
Company Capital Stock and (v) the Company has not issued any equity securities
to any officer, director or Affiliate of the Company or any Company Subsidiary.

 

12



--------------------------------------------------------------------------------

(ii) The Company has not taken any steps to seek protection pursuant to any
bankruptcy law nor does the Company have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead a creditor to do so.
The Company is not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing, will not be Insolvent.
For purposes of this Section 3.1(h), “Insolvent” means (i) the present fair
saleable value of the Company’s assets is less than the amount required to pay
the Company’s total Indebtedness, (ii) the Company is unable to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) the Company intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) the Company has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.

(i) Absence of Litigation. There is no action, suit, claim, or proceeding,
inquiry or investigation, before or by any Governmental Entity pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of the Company Subsidiaries or their respective properties or assets that has
had or would reasonably be expected to have a Material Adverse Effect or that
would be required to be disclosed in any report, statement, form or other
document required to be filed under the Securities Act or the Exchange Act.
Neither the Company nor any Company Subsidiary nor any property or asset of the
Company or any Company Subsidiary is subject to any Order or similar written
agreement with any Governmental Authority that has had or would reasonably be
expected to have a Material Adverse Effect or that would be required to be
disclosed in any report, statement, form or other document required to be filed
under the Securities Act or the Exchange Act.

(j) Contracts; Compliance.

(i) Each material Contract to which the Company or a Company Subsidiary is a
party or by which any of their respective properties and assets is bound is
valid, is in full force and effect and is enforceable against each party thereto
in accordance with the express terms thereof, except as such enforceability may
be limited by (i) applicable bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting the enforcement of
creditors rights generally, and (ii) the effect of rules of law governing the
availability of specific performance and other equitable remedies. Neither the
Company nor any Company Subsidiary, nor to the Company’s knowledge, the other
parties thereto is in default under, in breach or in violation of (and no event
has occurred that has not been waived that, with notice or lapse of time or
both, would result in a breach, a violation or a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received written notice
of a claim that it has breached, is in default under or that it is in violation
of, any material Contract to which it is a party or by which it or any of its
properties and assets is bound (whether or not such default or violation has
been waived).

(ii) Neither the Company nor any Company Subsidiary, (A) is in violation of any
Order of any arbitrator or Governmental Entity, or (B) is or has been in
violation of any Legal Requirements in any material respect.

 

13



--------------------------------------------------------------------------------

(k) Title to Assets; Real Property. The Company and the Company Subsidiaries
(i) have good and marketable title in fee simple to all real property owned by
them, and (ii) have good and marketable title in all personal property owned by
them, in each case of (i) and (ii) free and clear of all Liens, except for
Permitted Liens. The Leased Real Property are held by the Company and the
Company Subsidiaries, as applicable, under valid, subsisting and enforceable
leases with which the Company and the Company Subsidiaries are in compliance in
all material respects.

(l) No General Solicitation. Neither the Company, nor any of its Affiliates, nor
any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Common Shares.

(m) No Integration. Neither the Company nor any of its Affiliates nor, any
Person acting on the Company’s behalf has, directly or indirectly, at any time
within the past six months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the offer and sale by
the Company of the Common Shares as contemplated hereby or (ii) cause the
offering of the Common Shares pursuant to the Transaction Documents to be
integrated with prior offerings by the Company for purposes of the Securities
Act or any applicable stockholder approval provisions, including under the rules
and regulations of any Trading Market. Neither the Company nor any of its
Affiliates nor any Person acting on the Company’s behalf has offered or sold or
will offer or sell any securities, or has taken or will take any other action,
which would reasonably be expected to subject the offer, issuance or sale of the
Common Shares, as contemplated hereby, to the registration provisions of the
Securities Act.

(n) Investment Company Status. The Company is not an Affiliate of, and is not,
and after giving effect to the issuance and sale of the Common Shares, will not
be required to be registered as an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

(o) Rule 506 Compliance. Assuming the accuracy of the representations and
warranties of the Investors set forth in Section 3.2 hereof, none of the
Insiders is subject to any “bad actor” disqualification specified in Rule 506(d)
of Regulation D, and the Insiders have complied with the “bad actor” disclosure
requirements set forth in Rule 506(e) of Regulation D. The Company is not
disqualified from relying on Rule 506 of Regulation D under the Securities Act
(“Rule 506”) for any of the reasons stated in Rule 506(d) in connection with the
issuance and sale of the Common Shares to the Investor pursuant to this
Agreement.

 

14



--------------------------------------------------------------------------------

(p) Private Placement. Assuming the accuracy of the representations and
warranties of the Investors contained in Section 3.2 and the compliance by the
Investors with the provisions set forth herein, the issuance and sale of the
Common Shares in the manner contemplated by the Transaction Documents is exempt
from the registration requirements of the Securities Act.

(q) Listing and Maintenance Requirements. The Company is listed on The Nasdaq
Capital Market. Except as set forth on Schedule 3.1(q), the Company has not, in
the twelve months preceding the date hereof, received written notice from The
Nasdaq Capital Market to the effect that the Company is not in compliance with
the listing or maintenance requirements of such Trading Market. Except as set
forth on Schedule 3.1(q), the Company is in compliance, in all material
respects, with the listing and maintenance requirements of The Nasdaq Capital
Market. Trading in the Common Stock has not been suspended by the SEC or The
Nasdaq Capital Market. The Company has received written confirmation from The
Nasdaq Capital Market that the Company has been granted a second period of one
hundred and eighty (180) days to regain compliance with the continued listing
rule of The Nasdaq Capital Market which requires an issuer to maintain a bid
price for its stock of at least one dollar ($1.00).

(r) Registration Rights. Except as set forth in the Stockholder Agreement, and
in accordance with the terms of this Agreement, the Company has not granted or
agreed to grant to any Person any rights (including “piggy-back” registration
rights) to have any securities of the Company registered with the SEC or any
other governmental authority.

(s) Intellectual Property Rights.

(i) “Intellectual Property Rights” shall mean any or all of the following:
(i) patents and applications and registrations therefor and all reissues,
divisions, renewals, extensions, provisionals, substitutions, continuations and
continuations-in-part thereof and foreign counterparts thereto (“Patents”);
(ii) copyrights (whether or not registered), copyrights registrations and
applications therefor, and all other rights corresponding thereto in any works
of authorship (including software and firmware) throughout the world including
moral and economic rights of authors and inventors, however denominated and
regardless of medium of fixation or means of expression (“Copyrights”);
(iii) rights in industrial designs and any registrations and applications
therefor; (iv) mask work rights and registrations and applications for
registration or renewal; (v) trade names, logos, trade dress, slogans, common
law trademarks and service marks, trademark and service mark registrations and
applications therefor and all goodwill associated therewith (“Trademarks”);
(vi) trade secrets, business, technical and know-how information, non-public
information, and confidential information and rights to limit the use or
disclosure thereof by any Person including databases and data collections and
all rights therein (“Trade Secrets”); (vii) domain names and domain name
registrations; and (viii) any similar or equivalent rights to any of the
foregoing (as applicable) in any jurisdiction worldwide.

 

15



--------------------------------------------------------------------------------

(ii) Neither the Company nor any Company Subsidiaries has received written
notice challenging the validity, enforceability or scope of any Intellectual
Property Rights owned by the Company or a Company Subsidiary (“Company IP”). The
Company and the Company Subsidiaries own all right, title and interest in and to
the Company IP free and clear of all Liens. Each registered Trademark,
registered Copyright and each Patent (collectively, “Registered IP”) is valid
and enforceable. The Company and the Company Subsidiaries are current in their
filing requirements as necessary to perfect and maintain their respective
Registered IP in accordance with applicable Legal Requirements.

(iii) The Company and each of the Company Subsidiaries own or possess sufficient
rights to use all Intellectual Property Rights necessary to conduct their
businesses as currently conducted, including the design, manufacture, license
and sale of all products currently under development or in production. To the
knowledge of the Company, and except as alleged on Schedule 3.1(s), the conduct
of the Company and the Company Subsidiaries as currently conducted does not
infringe, misappropriate or violate the Intellectual Property Rights of any
third party. Except as set forth on Schedule 3.1(s), neither the Company nor any
Company Subsidiary has received any formal written notice from any person
alleging infringement, misappropriation or other violation of the Intellectual
Property Rights of any third party.

(iv) The Company has made available to the Investors all material licenses to
Intellectual Property Rights (other than licenses granted by the Company or a
Company Subsidiary in the ordinary course of business or licenses to the Company
or a Company Subsidiary for “off-the-shelf” software or technology that are
generally commercially available on standard terms) to which Company or any
Company Subsidiary is a party, pursuant to which (i) the Company or such Company
Subsidiary grants a license or other right to use any Company IP or (ii) any
third party licenses or otherwise grants rights to the Company or a Company
Subsidiary to use any Intellectual Property Rights owned by such third party
(collectively, the “Intellectual Property Agreements”).

(v) Neither the execution, delivery, or performance of this Agreement nor the
consummation of any of the transactions or agreements contemplated by this
Agreement will, with or without notice or the lapse of time, result in, or give
any other person the right or option to cause or declare (i) a loss of, or Lien
on, any of the Intellectual Property Rights owned by the Company or a Company
Subsidiary; (ii) a breach of, termination of, or acceleration or modification of
any right or obligation under any Intellectual Property Agreement; or (iii) the
release, disclosure, or delivery of any Company IP to any escrow agent or other
person.

(vi) The Company and each of the Company Subsidiaries has taken reasonable
measures to protect and preserve the confidentiality of the Trade Secrets owned
by the Company or a Company Subsidiary that the Company wishes to maintain as
confidential information and all other confidential and proprietary information
of the Company and the Company Subsidiaries, including requiring all persons
having access thereto to execute written non-disclosure agreements.

 

16



--------------------------------------------------------------------------------

(t) Insurance. The Company and the Company Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the same or similar businesses and
location in which the Company and the Company Subsidiaries are engaged. All of
the material insurance policies of the Company and the Company Subsidiaries are
in full force and effect, no notice of cancellation has been received with
respect thereto, there is no existing default or event which, with the giving of
notice or lapse of time or both, would constitute a default, by any insured
thereunder and neither the Company nor any Company Subsidiary has any reason to
believe that it will be unable to renew its insurance coverage on substantially
the same terms as and when such coverage expires as may be necessary to continue
its business without a significant increase in cost.

(u) Regulatory Permits. The Company and the Company Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
Governmental Entities and non-governmental entities necessary to conduct their
respective businesses (“Material Permits”), and each Material Permit is in full
force and effect, except where the failure to possess such permits does not have
or would not reasonably be expected to have a Material Adverse Effect. Neither
the Company nor any Company Subsidiary has received any written notice of
proceedings relating to the revocation or modification of any Material Permit.

(v) Internal Controls; Disclosure Controls. The Company and the Company
Subsidiaries maintain a system of internal control over financial reporting (as
such term is defined in Rule 13a-15 of the General Rules and Regulations under
the Exchange Act) to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP and includes those policies and procedures that
(i) pertain to the maintenance of records that in reasonable detail accurately
and fairly reflect the transactions and dispositions of the assets of the
Company; (ii) provide reasonable assurance that transactions are recorded as
necessary to permit preparation of financial statements in accordance with GAAP,
and that receipts and expenditures of the Company are being made only in
accordance with authorizations of management and directors of the Company; and
(iii) provide reasonable assurance regarding prevention or timely detection of
unauthorized acquisition, use or disposition of the Company’s assets that could
have a material effect on the financial statements of the Company. Since
January 1, 2013, there have been no significant changes in the Company’s
internal control over financial reporting. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 of the General
Rules and Regulations under the Exchange Act) that comply with the requirements
of the Exchange Act; such disclosure controls and procedures have been designed
to ensure that (i) information required to be disclosed by the Company in the
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the SEC’s rules
and forms, and (ii) information required to be disclosed by the Company in the
reports that it files or submits under the Exchange Act is accumulated and
communicated to the Company’s

 

17



--------------------------------------------------------------------------------

management, including its principal executive and principal financial officers,
or persons performing similar functions, as appropriate to allow timely
decisions regarding required disclosure. Such disclosure controls and procedures
are effective in all material respects. Since the Company’s certifying officers
evaluated the effectiveness of the disclosure controls and procedures of the
Company as of the end of the period covered by the most recently filed periodic
report under the Exchange Act, there have been no changes in the Company’s
internal control over financial reporting that have materially affected or are
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

(w) Sarbanes-Oxley Act. The Company is in compliance in all material respects
with applicable requirements of the Sarbanes-Oxley Act of 2002 and applicable
rules and regulations promulgated by the SEC thereunder.

(x) Foreign Corrupt Practices. Neither the Company nor any Company Subsidiaries
nor any director or officer of the Company or any Company Subsidiaries nor, to
the knowledge of the Company, any agent, employee or other Person acting on
behalf of the Company or any Company Subsidiaries has, in the course of its
actions for, or on behalf of, the Company (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, or any other applicable U.S. or foreign
anti-bribery or anti-corruption laws; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

(y) Indebtedness. Except as set forth on Schedule 3.1(y), neither the Company
nor any Company Subsidiaries (i) has any outstanding Indebtedness (as defined
below) or (ii) is a party to any Contract relating to any Indebtedness. For
purposes of this Agreement: (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(other than trade payables entered into in the ordinary course of business),
(C) all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with GAAP, consistently applied for the periods
covered thereby, is classified as a capital lease, (G) all indebtedness referred
to in clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets

 

18



--------------------------------------------------------------------------------

(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses
(A) through (G) above; and (y) “Contingent Obligation” means, as to any Person,
any direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto.

(z) Employee Relations. (i) Neither the Company nor any Company Subsidiaries is
a party to any collective bargaining agreement with any labor organization,
trade union or works counsel; (ii) the Company has not received written notice
that any labor representation question presently exists, and, to the Company’s
knowledge, no petition concerning representation under the National Labor
Relations Act, as amended, or other labor or employment law is pending or, to
the Company’s knowledge, threatened and (iii) neither the Company nor any
Company Subsidiaries, to the Company’s knowledge, employs any member of a union.
The Company believes that its relations with its employees are accurately
disclosed in all material respects in the SEC Reports. Except as disclosed in
the SEC Reports, since January 1, 2013 no executive officer of the Company or
any of the Company Subsidiaries (as defined in Rule 501(f) of the Securities
Act) has notified in writing the Company or any such Company Subsidiary that
such officer intends to leave the Company or any such Company Subsidiary or
otherwise terminate such officer’s employment with the Company or any such
Company Subsidiary.

(aa) Labor Matters. The Company and the Company Subsidiaries are in compliance
in all material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours.

(bb) Environmental Laws. Except as would not reasonably be expected to have a
Material Adverse Effect, the Company and its Subsidiaries (i) are in compliance
in all material respects with any and all Environmental Laws (as hereinafter
defined), (ii) have received all permits, licenses or other approvals required
of them under applicable Environmental Laws to conduct their respective
businesses and (iii) are in compliance in all material respects with all terms
and conditions of any such permit, license or approval. The term “Environmental
Laws” means all federal, state, local or foreign laws relating to pollution or
protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

19



--------------------------------------------------------------------------------

(cc) Tax Matters. The Company and each of its Subsidiaries have timely filed all
income and other material Tax Returns required to be filed by any of them and
have timely paid all Taxes required to be paid (whether or not shown on such Tax
Returns), and the unpaid Taxes of the Company and the Company Subsidiaries did
not, as of the date of the most recent SEC Report, exceed the reserve for Tax
liabilities set forth on the face of the balance sheets (rather than in any
notes thereto) contained in the such SEC Reports. No material deficiencies for
any Taxes have been asserted, assessed or proposed in writing against the
Company or any of the Company Subsidiaries, and there are no pending or, to the
knowledge of the Company, threatened audits, assessments or other actions for or
relating to any material liability in respect of Taxes of the Company or the
Company Subsidiaries.

(dd) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Common
Shares, (ii) sold, bid for, purchased, or, paid any compensation for soliciting
purchases of, any of the Common Stock, or (iii) paid or agreed to pay to any
Person any compensation for soliciting another to purchase any other securities
of the Company.

(ee) Employee Benefits, ERISA.

(i) True and complete copies of each of the material Company Plans, amendments
thereto and all related service agreements, summaries and summary plan
descriptions have been made available to the Investors. Each Company Plan has
been administered in accordance with its terms in all material respects, and the
Company and each of the Company Subsidiaries and their respective ERISA
Affiliates has in all material respects met its obligations (if any) of ERISA,
the Code and other applicable federal, state and foreign laws and the
regulations thereunder.

(ii) None of the Company, any ERISA Affiliate, or any of their respective
predecessors has contributed to, contributes to, has been required to contribute
to, or otherwise participated in or participates in or in any way has any
material liability, directly or indirectly with respect to (A) any plan subject
to Section 412 of the Code, Section 302 of ERISA or Title IV of ERISA, including
any “multiemployer plan” (within the meaning of Sections 3(37) or 4001(a)(3) of
ERISA or Section 414(f) of the Code) or any single employer pension plan (within
the meaning of Section 4001(a)(15) of ERISA) that is subject to Sections 4063,
4064 or 4069 of ERISA or Section 413(c) of the Code that covered or has covered
any Employee; or (B) any plan or arrangement that provides for post-employment
medical, life insurance or other welfare-type benefits (other than health
continuation coverage required by Section 4980B of the Code and Title I,
Subtitle B, Part 6 of ERISA or otherwise as required by law).

 

20



--------------------------------------------------------------------------------

(ff) No Fee to the TWVC Funds. Other than as provided in Section 7.2, there is
no fee or other compensation payable by the Company to the TWVC Funds in
connection with the purchase by the TWVC Funds of Common Shares hereunder or the
purchase by the TWVC Funds of shares of Common Stock pursuant to the TWVC
Standby Purchase Agreement or in the Rights Offering conducted by the Company,
and no such fee or other compensation shall be paid by the Company to the TWVC
Funds.

3.2 Representations, Warranties and Covenants of the Investors. Each Investor,
severally and not jointly, hereby represents, warrants and covenants to the
Company as of the date hereof and as of the Closing Date (except for the
representations and warranties that speak as of a specific date, which shall be
made as of such date) as follows:

(a) Organization; Authority. Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The purchase by such Investor of Common Shares hereunder has been
duly authorized by all necessary corporate, partnership or other action on its
part. This Agreement has been duly executed and delivered by such Investor and
constitutes the valid and binding obligation of such Investor, enforceable
against it in accordance with its terms, except as may be limited by
(i) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors rights
generally, and (ii) the effect of rules of law governing the availability of
specific performance and other equitable remedies.

(b) No Public Sale or Distribution. Such Investor is acquiring the Common Shares
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered under the Securities Act or under an exemption from such registration
and in compliance with applicable federal and state securities laws, and such
Investor does not have a present arrangement to effect any distribution of the
Common Shares to or through any person or entity; provided, however, that by
making the representations herein, any such Investor does not agree to hold any
of the Common Shares for any minimum or other specific term and reserves the
right to dispose of the Common Shares at any time in accordance with or pursuant
to a registration statement or an exemption under the Securities Act.

(c) Investor Status. At the time such Investor was offered the Common Shares, it
was, and at the date hereof it is an “accredited Investor” as defined in Rule
501(a) under the Securities Act. Such Investor is not a registered broker dealer
registered under Section 15(a) of the Exchange Act, or a member of FINRA or an
entity engaged in the business of being a broker dealer. Except as otherwise
disclosed in writing to the Company on or prior to the date of this Agreement,
such Investor is not affiliated with any broker dealer registered under
Section 15(a) of the Exchange Act, or a member of FINRA or an entity engaged in
the business of being a broker dealer.

 

21



--------------------------------------------------------------------------------

(d) Experience of the Investor. Such Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Common Shares and has so evaluated the merits
and risks of such investment. Such Investor understands that it must bear the
economic risk of this investment in the Common Shares indefinitely, and is able
to bear such risk and is able to afford a complete loss of such investment.

(e) Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Common Shares and the merits and risks of investing in the
Common Shares, and (ii) access to information about the Company and the Company
Subsidiaries and their respective financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate its investment. Neither such inquiries nor any other investigation
conducted by or on behalf of such Investor or its representatives or counsel
shall modify, amend or affect such Investor’s right to rely on the truth,
accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents.

(f) No Governmental Review. Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Common Shares or the
fairness or suitability of the investment in the Common Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Common
Shares.

(g) No Conflicts. The execution, delivery and performance by such Investor of
this Agreement and the consummation by such Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any Contract to which such Investor is a party, or (iii) result
in a violation of any Legal Requirements (including federal and state securities
laws) applicable to such Investor, except in the case of clauses (ii) and
(iii) above, for such violations that do not otherwise affect the ability of
Investors to consummate the transactions contemplated hereby.

(h) Restricted Securities. Such Investor understands that the Common Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.

 

22



--------------------------------------------------------------------------------

(i) Availability of Funds. On the Closing Date, such Investor will have
immediately available funds in cash that will be sufficient to fulfill its
obligations under Article II.

(j) Brokers or Finders. There is no investment banker, broker, finder or other
intermediary that has been retained by, or is authorized to act on behalf of,
such Investor or any of its Affiliates, or any of their respective officers or
directors in their capacity as officers or directors, who might be entitled to
any banking, broker’s, finder’s or similar fee or commission in connection with
the transactions contemplated by this Agreement.

(k) Prohibited Transactions. Such Investor does not own, directly or indirectly,
and no Person acting on behalf of or pursuant to any understanding with such
Investor owns, any securities, including any derivatives, of the Company. Such
Investor covenants that neither it nor any Person acting on its behalf or
pursuant to any understanding with such Investor will engage, directly or
indirectly, in any Short Sales involving the Company’s securities. “Short Sales”
include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act and all types of direct
and indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, derivatives and similar arrangements (including on a total return
basis), and sales and other transactions through non-U.S. broker-dealers or
foreign regulated brokers.

ARTICLE IV

ADDITIONAL AGREEMENTS

4.1 Transfer Restrictions.

(a) Each Investor severally covenants that the Common Shares will only be
disposed of pursuant to an effective registration statement under, and in
compliance with the requirements of, the Securities Act or pursuant to an
available exemption from the registration requirements of the Securities Act,
and in compliance with any applicable state securities laws. Notwithstanding the
foregoing, the Company hereby consents to and agrees to register on the books of
the Company and with its Transfer Agent any transfer of the Common Shares by an
Investor to an Affiliate of such Investor, provided that the transferee
certifies to the Company that it is an “accredited investor” as defined in Rule
501(a) under the Securities Act and provided that such Affiliate does not
request any removal of any existing legends on any certificate evidencing the
Common Shares.

(b) The Investors agree that the following legend shall be imprinted on any
certificate evidencing any of the Common Shares:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN

 

23



--------------------------------------------------------------------------------

EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS.

In addition, if any Investor is an Affiliate of the Company, certificates
evidencing the Common Shares issued to such Investor shall bear a customary
“affiliates” legend.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Common Shares upon which it
is stamped or issue to such holder by electronic delivery at the applicable
balance account of The Depository Trust Company, if, unless otherwise required
by state securities laws, (i) such Common Shares are registered for resale under
the Securities Act, (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company with an opinion of counsel, the form
and substance of which opinion shall be reasonably acceptable to the Company,
that the sale, assignment or transfer of the Common Shares may be made without
registration under the applicable requirements of the Securities Act or
(iii) such holder provides the Company with reasonable assurance that the Common
Shares can be sold, assigned or transferred pursuant to Rule 144 of the
Securities Act (if the transferor is not an Affiliate of the Company) or have
been sold under Rule 144.

4.2 Furnishing of Information. Until the date that all of the Investors owning
Common Shares sell all of the Common Shares, the Company shall use its best
efforts to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act. The Company further
covenants that it will take such further action as any holder of Common Shares
may reasonably request to satisfy the provisions of this Section 4.2.

4.3 Integration. The Company shall not, and shall use its commercially
reasonably efforts to ensure that no Affiliate thereof shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Common Shares in a manner that would require the
registration under the Securities Act of the sale of the Common Shares to the
Investors or that would be integrated with the offer or sale of the Common
Shares for purposes of the rules and regulations of any Trading Market.

4.4 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Common Shares as required under Regulation D and to provide a
copy thereof, promptly upon request of any of the Investors. The Company shall
take such action as the Company shall reasonably determine is necessary in order
to obtain an exemption for, or to qualify the Common Shares for, sale to the
Investors at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of the Investors.

4.5 Public Disclosure. Without limiting any other provision of this Agreement,
the Investors and the Company will consult with each other before issuing, and
provide each other

 

24



--------------------------------------------------------------------------------

the reasonable opportunity to review and comment upon, and agree on, any press
release with respect to this Agreement and the transactions contemplated hereby
and will not issue any such press release prior to such review, except as may be
required by law or any listing agreement with or rule of any applicable national
or regional securities exchange or market.

4.6 Acknowledgement. Each Investor hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Common Shares or any interest therein without complying
with the requirements of the Securities Act. While a registration statement
relating to the Common Shares remains effective, each Investor hereunder may
sell the Common Shares in accordance with the plan of distribution contained in
the registration statement (if it is selling such securities pursuant to the
registration statement) and, if it does so, it will comply therewith and with
the related prospectus delivery requirements unless an exemption therefrom is
available. Each Investor, severally and not jointly with the other Investors,
agrees that if it is notified by the Company in writing at any time that such
registration statement registering the resale of the Common Shares is not
effective or that the prospectus included in such registration statement no
longer complies with the requirements of Section 10 of the Securities Act, the
Investor will refrain from selling such Common Shares until such time as the
Investor is notified by the Company that such registration statement is
effective or such prospectus is compliant with Section 10 of the Exchange Act,
unless such Investor is able to, and does, sell such Common Shares pursuant to
an available exemption from the registration requirements of Section 5 of the
Securities Act.

4.7 Commercially Reasonable Efforts. Upon the terms and subject to the
conditions set forth in this Agreement, each of the Investors and the Company
shall use commercially reasonable efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
other party or parties hereto in doing, all things reasonably necessary, proper
or advisable under applicable Legal Requirements to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement, including using commercially reasonable efforts
to: (i) cause the conditions to the issuance of the Common Shares pursuant to
this Agreement set forth in Article V to be satisfied; (ii) obtain all necessary
actions or non-actions, waivers, consents, approvals, orders and authorizations
from Governmental Entities and make all necessary registrations, declarations
and filings with Governmental Entities; and (iii) execute or deliver any
additional instruments reasonably necessary to consummate the transactions
contemplated by, and to fully carry out the purposes of, this Agreement. The
Company and the Investors shall cooperate with one another (x) in determining
whether any action by or in respect of, or filing with, any Governmental Entity
is required, or any actions, consents, approvals or waivers are required to be
obtained from parties to any material Contracts, in connection with the
consummation of the transactions contemplated by this Agreement and (y) in
taking such reasonable actions or making any such filings, furnishing
information required in connection therewith and seeking timely to obtain any
such actions, consents, approvals or waivers.

4.8 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Common Shares for general working capital purposes.

4.9 Listing of Common Stock. Throughout the period during which any Registration
Statement required by Article VI hereof is effective, the Company will not
voluntarily terminate

 

25



--------------------------------------------------------------------------------

its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would permit such
termination. The Company hereby agrees to use commercially reasonable efforts to
maintain the listing of its Common Stock on the Nasdaq Capital Market, and to
cause all of the Common Shares to be listed on the Nasdaq Capital Market as soon
as practicable following the Closing Date. The Company further agrees, if the
Company applies to have the Common Stock traded on any national securities
exchange other than the Nasdaq Capital Market, it will include in such
application all of the Common Shares, and will take such other action as is
necessary to cause all of the Common Shares to be listed on such other national
securities exchange as promptly as possible.

4.10 Section 16. The Company agrees that it will not, prior to the date that is
six (6) months from (i) the Closing Date with respect to ALU Part and (ii) the
closing of the sale of Common Stock to the TWVC Funds pursuant to the TWVC
Standby Purchase Agreement with respect to the TWVC Funds, consummate a merger
or other consolidation that could result in short swing liability under
Section 16 of the Exchange Act for ALU Part or the TWVC Funds, respectively;
provided, however, that the foregoing shall not preclude the Company from
entering into a definitive agreement with respect to such merger or other
business combination.

4.11 Rights Offering. The Company agrees that promptly following the Closing, it
shall file a Form S-1 and promptly following effectiveness of such Form S-1,
commence the Rights Offering for Persons that were Company stockholders of
record on the business day immediately prior to the date of this Agreement.

4.12 Indemnification of Investors. Subject to the provisions of this
Section 4.12, the Company will indemnify and hold each Investor and its
directors, officers, stockholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Investor (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, stockholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, an
“Investor Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Investor Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Investor Parties in any capacity, or any of them or their respective Affiliates,
by any third party who is not an Affiliate of such Investor Party (including for
these purposes a derivative action brought on behalf of the Company by any third
party who is not an Affiliate of such Investor Party), arising out of or
resulting from the execution, delivery, performance or enforcement of any of the
Transaction Documents (unless such action is based upon a breach of such
Investor Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Investor Party may have with
any such third party or any material violations by such Investor Party of state
or federal securities laws or any conduct by such Investor Party which
constitutes fraud, gross negligence, willful misconduct or malfeasance). If any
action shall be brought against any Investor Party in respect of which indemnity
may be sought pursuant to this

 

26



--------------------------------------------------------------------------------

Agreement, such Investor Party shall promptly notify the Company in writing, and
the Company shall have the right to assume the defense thereof with counsel of
its own choosing reasonably acceptable to the Investor Party; provided that the
failure to deliver written notice to the Company shall not relieve the Company
of any liability to the Investor Party under this Section 4.12, except to the
extent that the Company is materially and adversely prejudiced. Neither the
Company nor any Investor Party shall settle any such action without the consent
of the applicable Investor Parties or the Company, as the case may be, which
consent shall not be unreasonably withheld, conditioned or delayed. Any Investor
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Investor Party except to the extent that (i) the
employment thereof has been specifically authorized by the Company in writing,
(ii) the Company has failed after a reasonable period of time to assume such
defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of such Investor Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel for each of the TWVC Funds, collectively, on
the one hand, and ALU Part, on the other hand. In the event that the Company
does not elect to assume the defense of any action against any Investor Party in
respect of which indemnity may be sought hereunder, then such Investor Party
shall have the right to assume the defense of such action with counsel of its
own choosing. The indemnification required by this Section 4.12 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or are incurred. The indemnity
agreements contained herein shall be in addition to (x) any cause of action or
similar right of any Investor Party against the Company or others, and (y) any
liabilities the Company may be subject to pursuant to law.

4.13 Board Observer. ALU Part shall be entitled to have one representative
attend all meetings of the Company Board and each committee of the Company Board
as an observer, but such observer shall have no voting rights (the “ALU Part
Observer”). The Company shall provide the ALU Part Observer with notice of all
meetings of the Company Board and each committee of the Company Board and all
written materials distributed to the members of the Company Board and the
members of each committee of the Company Board, in each case at the same time
and in the same manner as such notices and materials are provided to members of
the Company Board and members of the committees of the Company Board; provided,
however, that ALU Part may request that the Company cease providing material
non-public information to the ALU Part Observer at any time; and provided
further, that the Company reserves the right to exclude the ALU Part Observer
from access to any of such materials or meetings or portions thereof if and to
the extent that in the good faith judgment of a majority of the directors of the
Company (or the majority of the subject Board committee) after obtaining the
advice of counsel, (i) such exclusion is reasonably necessary to preserve the
Company’s attorney-client privilege; (ii) ALU Part has a business or financial
interest (other than by reason of its interest as a stockholder of the Company)
that would reasonably be expected to pose a conflict of interest for ALU Part
and, if the ALU Part Observer were a member of the Company Board rather than an
observer, it would be advisable under applicable law for the ALU Part Observer
to recuse himself or herself due to such conflict of interest; (iii) such access
or sharing of information with the ALU Part Observer would reasonably be
expected to cause substantial harm to the Company’s business; or (iv) such
access or sharing of information would result in disclosure of confidential
information to the ALU Part Observer regarding ALU Part’s competitors, including

 

27



--------------------------------------------------------------------------------

without limitation, such competitor’s product road maps, terms of sale and
contractual or other arrangements. Any ALU Part Observer shall agree to hold in
confidence any information provided to him or her in accordance with the terms
of a confidentiality agreement to be entered into that is reasonably
satisfactory to the Company and such ALU Part Observer, it being understood that
any information provided to the ALU Part Observer may be provided to directors,
officers and employees of ALU Part and its Affiliates who have a business need
to know such information and an obligation to hold such information in
confidence in accordance with an enforceable non-disclosure agreement between
the Company and ALU Part or one of its Affiliates, currently, the Master
Non-Disclosure Agreement No. 7035948 effective as of July 19, 2007 between the
Company and Compagnie Financiere Alcatel-Lucent, an Affiliate of ALU Part (the
“MNDA”), and ALU Part further agrees that it, or one of its Affiliates will
enter into a subordinate disclosure agreement with the Company covering the
subject matter of this Section 4.13. The Company agrees that it will indemnify
the ALU Part Observer for any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that the ALU Part Observer may suffer or incur as a result of or
relating to, and advance expenses to the ALU Part Observer in connection with,
any actions, suits, or proceedings brought against the ALU Part Observer, or to
which the ALU Part Observer is otherwise made a party or witness, by reason of
the fact that he or she is the ALU Part Observer; provided, however, that
nothing in this Section 4.13 shall obligate the Company to pay any amounts
(i) in the event the ALU Part Observer commits a tortious act; or (ii) in the
event of a breach by ALU Part or the ALU Part Observer of the obligations
contained in this Section 4.13. The Company shall reimburse the ALU Part
Observer for expenses incurred in connection with attendance at Company Board or
committee meetings in accordance with the Company’s travel policy. The rights of
ALU Part with respect to this Section 4.13 shall apply until the earlier of
(i) (a) the consolidation or merger of the Company with or into another Person
(unless the Company is the surviving corporation and the shareholders of the
Company prior to such merger or consolidation continue to hold immediately
thereafter a majority of the Company’s voting stock), (b) the purchase, tender
or offer that is accepted by the holders of more than 50% of the outstanding
shares of the Company’s voting stock, or (c) the consummation of a stock
purchase agreement or other business combination with another Person whereby the
Person acquires more than 50% of the outstanding shares of the Company’s voting
stock, or (ii) such time as ALU Part ceases to hold at least 4,878,048 of the
Common Shares purchased from the Company pursuant to this Agreement (subject to
stock splits, recapitalization and the like); provided, however, that ALU Part
may determine to forego its right to an observer at any time prior thereto, at
which time the Company shall no longer have an obligation to provide notices of
meetings or written materials related thereto.

ARTICLE V

CONDITIONS

5.1 Conditions to the Obligations of Each Party to Perform its Obligations under
this Agreement. The respective obligations of each party to this Agreement shall
be subject to the satisfaction at or prior to the Closing Date of the following
conditions:

(a) No Order. No Governmental Entity of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any statute, rule, regulation,
executive

 

28



--------------------------------------------------------------------------------

order, decree, injunction, judgment, ruling or any other order (each, an
“Order”) which (i) is in effect and (ii) has the effect of preventing or making
the issuance of the Common Shares pursuant to the Transaction Documents illegal.

5.2 Additional Conditions to the Obligations of the Company. The obligation of
the Company to consummate and effect the issuance of the Common Shares under the
Transaction Documents shall be subject to the satisfaction at or prior to the
Closing Date of each of the following conditions, any of which may be waived, in
writing, exclusively by the Company:

(a) Representations and Warranties. The representations and warranties of the
Investors set forth in this Agreement shall be true and correct in all material
respects on and as of the Closing Date except for those representations and
warranties which address matters only as of a particular date, which
representations shall be true and correct in all material respects as of such
particular date.

(b) Agreements and Covenants. The Investors shall have performed or complied in
all material respects with its agreements and covenants required by this
Agreement to be performed or complied with by Investors at or prior to the
Closing Date.

(c) “Bad Actor” Certifications. Each Insider shall have provided to the Company
a Rule 506 Disqualification Event Certificate in the form of Exhibit C hereto on
or prior to the Closing Date.

(d) Officer’s Certificate. The Company shall have received a certificate of the
Investors, validly executed for and on behalf of the Investors and in its name
by a duly authorized officer thereof, certifying that the conditions set forth
in Section 5.2(a) and Section 5.2(b) have been satisfied.

(e) Proceedings. There shall not be pending any suit or litigation challenging
or seeking to restrain or prohibit the consummation of any of the transactions
contemplated by the Transaction Documents, including the issuance of the Common
Shares.

(f) Purchase Price. The Investors shall have paid the purchase price to the
Company in accordance with Section 2.2(b).

(g) Termination. This Agreement shall not have been terminated as to the Company
in accordance with Section 7.1.

(h) Additional Agreements. The TWVC Standby Purchase Agreement and the amended
Stockholder Agreement shall have been executed and delivered to the Company.

5.3 Additional Conditions to the Obligations of the Investors. The obligations
of the Investors to consummate and effect the issuance of the Common Shares
under the Transaction Documents shall be subject to the satisfaction at or prior
to the Closing Date of each of the following conditions, any of which may be
waived, in writing, exclusively by the Investors:

(a) Representations and Warranties. The representations and warranties of the
Company set forth in this Agreement shall be true and correct in all material
respects on and as of the Closing Date, except for those representations and
warranties which address matters only as of a particular date, which
representations and warranties shall be true and correct in all material
respects as of such particular date.

 

29



--------------------------------------------------------------------------------

(b) Agreements and Covenants. The Company shall have performed or complied in
all material respects with its agreements and covenants required by this
Agreement to be performed or complied with by it at or prior to the Closing
Date.

(c) “Bad Actor” Certifications. Each Insider shall have provided to the Company
a Rule 506 Disqualification Event Certificate in the form of Exhibit C hereto on
or prior to the Closing Date.

(d) Officer’s Certificate. The Investors shall have received a certificate of
the Company, validly executed for and on behalf of the Company and in its name
by a duly authorized officer thereof, certifying that the conditions set forth
in Section 5.3(a), Section 5.3(b) and Section 5.3(e) have been satisfied.

(e) Material Adverse Effect. Since the date of this Agreement, there shall not
have occurred a Material Adverse Effect.

(f) Proceedings. There shall not be pending any suit or litigation challenging
or seeking to restrain or prohibit the consummation of any of the transactions
contemplated by the Transaction Documents, including the issuance of the Common
Shares.

(g) Nasdaq; Trading. The Company shall have filed with Nasdaq a true and
complete Notification Form: Listing of Additional Shares covering the Common
Shares. No stop order or suspension of trading shall have been imposed by Nasdaq
or the SEC or any other Governmental Entity with respect to public trading in
the Common Stock.

(h) Certified Resolutions. The Investors shall have received a certificate of
the Company, validly executed for and on behalf of the Company and in its name
by a duly authorized officer thereof, certifying the resolutions duly adopted by
the Company Board or a duly authorized committee thereof authorizing the
execution, delivery and performance of this Agreement, the other Transaction
Documents, and the transactions contemplated hereby and thereby, including the
issuance and sale of the Common Shares.

(i) Legal Opinion. The Company shall have delivered an opinion of its legal
counsel, in form and substance reasonably satisfactory to the Investors.

(j) Termination. This Agreement shall not have been terminated as to the Company
in accordance with Section 7.1.

 

30



--------------------------------------------------------------------------------

ARTICLE VI

REGISTRATION RIGHTS

The Company hereby grants to ALU Part the registration rights set forth in this
Article VI, with respect to the Registrable Securities (as defined below) owned
by ALU Part. For the avoidance of doubt, this Article VI shall not be applicable
to the TWVC Funds.

6.1 Certain Definitions. As used in this Article VI:

“Effective Date” means the date that the Shelf Registration Statement has been
declared effective by the SEC.

“Effectiveness Deadline” means the date no later than 120 days after the Closing
Date.

“Filing Deadline” means the date no later than 60 days after the Closing Date.

“Registrable Securities” means (a) any Common Shares issued to ALU Part pursuant
to this Agreement, (b) any Warrant Shares, and (c) any Common Stock subsequently
issued or issuable with respect to any such securities upon any
recapitalization, stock dividend or other distribution with respect to any
Common Stock, stock split or similar event, until the earlier of (I) the date on
which all Registrable Securities have been sold and (II) the date on which all
Registrable Securities are eligible to be sold to the public pursuant to Rule
144 (or any successor provision) without volume or manner of sale restrictions.

“Shelf Registration Statement” means the registration statement on Form S-1
(unless the Company is then eligible to register for resale the Registrable
Securities on Form S-3, in which case such registration shall be on a
registration statement on Form S-3) filed by the Company under the Securities
Act covering the Registrable Securities. References to the Shelf Registration
Statement shall include any Prospectus.

“Prospectus” means the prospectus included in any Shelf Registration Statement,
all amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.

“register”, “registered” and “registration” refer to a registration effected by
filing with the SEC the Shelf Registration Statement in compliance with the
Securities Act, and the declaration or ordering by the SEC of the effectiveness
of the Shelf Registration Statement.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrant.

“Warrant” means the warrant to purchase shares of Common Stock issued to ALU
Part pursuant to that certain Loan and Security Agreement dated as of the date
hereof by and between the Company and Alcatel-Lucent USA.

6.2 Mandatory Registration. (a) The Company shall prepare, and, as soon as
practicable, but in no event later than the Filing Deadline, file with the SEC
the Shelf Registration Statement covering the resale of all of the Registrable
Securities for an offering to

 

31



--------------------------------------------------------------------------------

be made on a continuous basis pursuant to Rule 415 under the Securities Act. The
Company shall use its commercially reasonable efforts to have the Shelf
Registration Statement declared effective by the SEC as soon as practicable, but
in no event later than the Effectiveness Deadline. The Company shall use its
reasonable efforts to file with the SEC in accordance with Rule 424 under the
Securities Act the final prospectus to be used in connection with sales pursuant
to the Shelf Registration Statement by 9:30 a.m. on the Business Day following
the Effective Date, but in any case no later than the deadline required by Rule
424.

(b) Suspension of Filing or Registration. If the Company shall furnish to ALU
Part a certificate signed by the Chief Executive Officer or Chief Financial
Officer of the Company, stating that the filing, effectiveness or continued use
of the Shelf Registration Statement would (i) in the good faith judgment of the
Company Board, unreasonably impede, delay or otherwise interfere with any
pending or contemplated material acquisition, corporate reorganization,
involving the Company (each, a “Material Transaction”), (ii) based upon advice
from the Company’s investment banker or financial advisor, materially adversely
affect any pending or contemplated financing, offering or sale of any class of
securities by the Company, or (iii) in the good faith judgment of the Company
Board require disclosure of material non-public information (other than
information relating to an event described in clause (i) or (ii) of this
subsection (b)) which, if disclosed at such time, would be materially harmful to
the interests of the Company and its stockholders; provided, however, that in
the case of a Suspension (as defined below) pursuant to clause (i) or
(ii) above, the Suspension shall earlier terminate upon the completion or
abandonment of the relevant securities offering or sale, financing, or Material
Transaction unless the Suspension is also permitted for a different reason under
clauses (i) or (ii), and provided, further, that in the case of a Suspension
pursuant to clause (ii) above, the Company shall give written notice of its
determination to suspend the Shelf Registration Statement and the Suspension
shall earlier terminate upon public disclosure by the Company or public
admission by the Company of such material non-public information or such time as
such material non-public information shall be publicly disclosed without breach
by ALU Part of the next sentence of this subsection (b), then the Company shall
have a period of not more than 30 days in any ninety (90) day period or ninety
(90) days in any twelve (12) month period (or such longer period as ALU Part
shall consent to in writing) within which to delay the filing or effectiveness
of the Shelf Registration Statement or, in the case of a Shelf Registration
Statement that has been declared effective, to suspend the use by ALU Part of
the Shelf Registration Statement (in each case, a “Suspension”). In the case of
a Suspension that occurs after the effectiveness of the Shelf Registration
Statement, ALU Part agrees to suspend use of the applicable Prospectus in
connection with any sale or purchase of, or offer to sell or purchase,
Registrable Securities, upon receipt of the notice referred to above. The
Company shall immediately notify ALU Part upon the termination of any
Suspension, and (i) in the case that the Shelf Registration Statement has not
been declared effective, shall promptly thereafter file the Shelf Registration
Statement and use its reasonable best efforts to have the Shelf Registration
Statement declared effective under the Securities Act and (ii) in the case of an
effective Shelf Registration Statement, shall amend or supplement the
Prospectus, if necessary, so it does not contain any untrue statement or
omission and furnish to ALU Part such numbers of copies of the Prospectus as so
amended or supplemented as ALU Part may reasonably request. The Company may only
exercise its right to a Suspension once in any twelve-month period.

 

32



--------------------------------------------------------------------------------

(c) The Company shall use its commercially reasonable efforts to take all
actions reasonably necessary to ensure that the transactions contemplated herein
are effected as so contemplated in Section 6.2(a) hereof, and to submit to the
SEC, within two (2) Business Days after the Company learns that no review of the
Shelf Registration Statement will be made by the staff of the SEC or that the
staff has no further comments on the Shelf Registration Statement, as the case
may be, a request for acceleration of effectiveness (or post-effective
amendment, if applicable) of the Shelf Registration Statement to a time and date
not later than 48 hours after the submission of such request.

(d) Any reference herein to a Shelf Registration Statement or prospectus as of
any time shall be deemed to include any document incorporated, or deemed to be
incorporated, therein by reference as of such time and any reference herein to
any post-effective amendment to a Shelf Registration Statement as of any time
shall be deemed to include any document incorporated, or deemed to be
incorporated, therein by reference as of such time. Any reference to a
prospectus as of any time shall include any supplement thereto, preliminary
prospectus, or any free writing prospectus in respect thereof.

(e) In connection with the filing of the Shelf Registration Statement, the
Company shall prepare and file with the SEC within the time periods specified in
Section 6.2(a), the Shelf Registration Statement and which shall register all of
the Registrable Securities for resale by ALU Part in accordance with such method
or methods of disposition as may be specified by ALU Part and use reasonable
efforts to cause the Shelf Registration Statement to become effective as soon as
reasonably practicable but in any case within the time periods specified in
Section 6.2(a).

(e) In connection with the registration, the Company may require ALU Part, to
furnish to the Company such information regarding ALU Part, including, without
limitation, its intended method of distribution of Registrable Securities as may
be required in order to comply with the Securities Act. ALU Part agrees to
notify the Company as promptly as practicable of any inaccuracy or change in
information previously furnished by ALU Part to the Company or of the occurrence
of any event in either case that could cause the prospectus to contain an untrue
statement of a material fact regarding ALU Part or its intended method of
disposition of such Registrable Securities or omits to state any material fact
regarding ALU Part or its intended method of disposition of such Registrable
Securities required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing, and promptly
to furnish to the Company any additional information required to correct and
update any previously furnished information or required so that such prospectus
shall not contain, with respect to ALU Part or the disposition of such
Registrable Securities, an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.
If ALU Part fails to provide to the Company any information required to be
provided pursuant to this Section 6.2 after ALU Part became aware of the
inaccuracy, omission or required change, the Company may suspend the use of the
Shelf Registration Statement and the Prospectus contained therein until such
time as ALU Part provides the required information to the Company.

 

33



--------------------------------------------------------------------------------

6.3 Piggyback Registration.

(a) Company Registration. If at any time or from time to time the Company shall
determine to register any of its equity securities, either for its own account
or for the account of security holders (other than (i) in a registration
relating solely to employee benefit plans, (ii) a registration on Form S-4 or
S-8 (or such other similar successor forms then in effect under the Securities
Act), (iii) a registration pursuant to which the Company is offering to exchange
its own securities, (iv) a registration statement relating solely to dividend
reinvestment or similar plans, or (v) a resale shelf registration statement
relating solely to debt securities of the Company that are convertible into
Common Stock and the underlying shares of Common Stock, the Company will:

(i) promptly (but in no event less than 20 days before the effective date of the
relevant Registration Statement) give to ALU Part written notice thereof; and

(ii) include in such registration (and any related qualification under state
securities laws or other compliance), and in any underwriting involved therein,
all the Registrable Securities specified in a written request or requests, made
within 10 days after receipt of such written notice from the Company, by ALU
Part, except as set forth in Section 6.2(b) below.

(b) Underwriting. If the registration of which the Company gives notice is for a
registered public offering involving an underwriting, the Company shall so
advise ALU Part as a part of the written notice given pursuant to
Section 6.3(a)(i). In such event the right of ALU Part to registration pursuant
to this Section 6.3 shall be conditioned upon ALU Part’s participation in such
underwriting and the inclusion of ALU Part’s Registrable Securities in the
underwriting to the extent provided herein in subject to the limitations
expressed in Section 6.2. ALU Part shall, together with the Company and the
other parties distributing their securities through such underwriting, enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by the Company. Notwithstanding any
other provision of this Section 6.3, if the underwriter determines that
marketing factors require a limitation of the number of shares to be
underwritten, the underwriter may limit the number of Registrable Securities to
be included in the registration and underwriting, subject to the terms of this
Section 6.3. The Company shall so advise all holders of the Company’s securities
that would otherwise be registered and underwritten pursuant hereto, and the
number of shares of such securities, including Registrable Securities, that may
be included in the registration and underwriting shall be allocated first to the
Company and second to ALU Part and any other holders with registration rights on
a pro rata basis based on the total number of securities subject to registration
rights held by such Persons. No such reduction shall (i) reduce the securities
being offered by the Company for its own account to be included in the
registration and underwriting, or (ii) subject to the limitations expressed in
Section 6.2, reduce the amount of securities of ALU Part and the

 

34



--------------------------------------------------------------------------------

TWVC Funds included in the registration below thirty percent (30%) of the total
amount of securities included in such registration. No securities excluded from
the underwriting by reason of the underwriter’s marketing limitation shall be
included in such registration. For the avoidance of doubt, nothing in this
Section 6.3(b) is intended to diminish the number of securities to be included
by the Company in the underwriting.

(c) Market Stand Off. In the event the Company files a Piggyback Registration
Statement pursuant to this Section 6.3 for an underwritten offering, ALU Part
hereby agrees that, upon the request of the underwriters, during the period
ending on the date that is ninety (90) days after the date of the final
prospectus relating to such Piggyback Registration Statement or such other
period as may be reasonably requested by an underwriter to accommodate
regulatory restrictions on (1) the publication or other distribution of research
reports and (2) analyst recommendations and opinions, including, but not limited
to, the restrictions contained in FINRA Rule 2711(f)(4) (or any successor
provisions or amendments thereto), ALU Part will not, without the prior written
consent of the underwriter, directly or indirectly, (1) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of any Registrable Securities, (2) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of the Registrable Securities or
(3) engage in any short selling of the Common Stock or securities convertible
into or exercisable or exchangeable for Common Stock. The foregoing shall not
apply to (a) the sale of any Registrable Securities to an underwriter pursuant
to an underwriting agreement; (b) any transfers to any stockholder, partner or
member of, or owner of a similar equity interest in ALU Part, as the case may
be, if, in any such case, such transfer is not for value; and (c) any transfer
made by ALU Part (i) in connection with the sale or other bona fide transfer in
a single transaction of all or substantially all of ALU Part’s or any of ALU
Part’s Affiliate’s capital stock, partnership interests, membership interests or
other similar equity interests, as the case may be, or all or substantially all
of its assets, in any such case not undertaken for the purpose of avoiding the
restrictions hereunder or (ii) to another corporation, partnership, limited
liability company or other business entity so long as the transferee is an
affiliate and such transfer is not for value; provided, however, transfers
pursuant to clauses (b) and (c)(ii), any such transferees shall agree in writing
to be bound by this Section 6.3(c). The underwriters in connection with such
registration are intended third party beneficiaries of this Section 6.3(c) and
shall have the right, power, and authority to enforce the provisions hereof as
though they were a party hereto. ALU Part further agrees to execute such
agreements as may be reasonably requested by the underwriters in connection with
such registration that are consistent with this Section 6.3(c) or that are
necessary to give further effect thereto. The foregoing provisions of this
Section 6.3(c) shall be applicable to ALU Part only if all officers and
directors of the Company and all stockholders owning more than 5% of the
Company’s outstanding Common Stock, at the time the Company provides written
notice of an underwritten registered public offering pursuant to
Section 6.3(a)(i), are subject to the same restrictions. Any discretionary
waiver or termination of the restrictions of any similar agreement or
restriction pertaining to other stockholders by the Company or the underwriters
shall apply pro rata to ALU Part, based on the number of shares subject to such
agreements.

(d) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 6.3
prior to the effectiveness of such registration whether or not ALU Part has
elected to include securities in such registration.

 

35



--------------------------------------------------------------------------------

6.4 Expenses of Registration. All expenses incurred in connection with all
registrations effected pursuant to Section 6.2, including all registration, SEC,
stock exchange, filing and qualification fees (including state securities law
fees and expenses), printing expenses, messenger and delivery expenses, escrow
fees, accounting fees, fees and disbursements of counsel for and independent
public accountants of the Company, fees and expenses of all Persons retained by
the Company and fees and disbursements of one special counsel for ALU Part (not
to exceed $50,000) shall be paid by the Company; provided, however, that the
Company shall not be required to pay stock transfer taxes or underwriters’
discounts or selling commissions relating to Registrable Securities.

6.5 Obligations of the Company. In effecting the registration of the Registrable
Securities under this Article VI, the Company shall, as expeditiously as
reasonably possible:

(a) prepare and file with the SEC such amendments and supplements to the Shelf
Registration Statement (including without limitation, any required
post-effective amendments) and the Prospectus included therein as may be
necessary to effect and maintain the effectiveness of the Shelf Registration
Statement and as may be required by the applicable rules and regulations of the
SEC and the instructions applicable to the form of the Shelf Registration
Statement;

(b) prepare and file with the SEC the registration statement required pursuant
to Section 6.3 (the “Piggyback Registration Statement,” and, together with the
Shelf Registration Statement, the “Registration Statements” and, each
individually a “Registration Statement”) and such amendments and supplements to
the Registration Statements (including without limitation, any required
post-effective amendments) and the Prospectus included therein as may be
necessary to effect and maintain the effectiveness of the Registration
Statements and as may be required by the applicable rules and regulations of the
SEC and the instructions applicable to the form of the Registration Statements
and to comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by the Registration Statements in
accordance with the intended methods of disposition by sellers thereof set forth
in such Registration Statement

(c) comply with the provisions of the Securities Act with respect to the
disposition of all of the Registrable Securities covered by the Shelf
Registration Statements in accordance with the intended methods of disposition
by ALU Part provided for in the Registration Statements;

(d) provide ALU Part and its legal counsel (“Legal Counsel”) a reasonable
opportunity to participate in the preparation of the Shelf Registration
Statements, each prospectus included therein or filed with the SEC and each
amendment or supplement thereto (but not including any documents incorporated by
reference), in each case subject

 

36



--------------------------------------------------------------------------------

to customary confidentiality restrictions, and give reasonable consideration to
any comments Legal Counsel provides with respect to the Registration Statements
or amendment or supplement thereto. The Company shall furnish to Legal Counsel
copies of any correspondence from the SEC or the staff of the SEC to the Company
or its representatives relating to the Registration Statements;

(e) keep the Shelf Registration Statement current and continuously effective
pursuant to Rule 415 at all times until such date the Registrable Securities
registered pursuant to the Shelf Registration Statement are no longer
Registrable Securities;

(f) the Registration Statements shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein not misleading;

(g) furnish to ALU Part such numbers of copies of a prospectus, including all
exhibits thereto and documents incorporated by reference therein and a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them;

(h) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering. If ALU Part participates in such
underwriting, it shall also enter into and perform its obligations under such an
agreement;

(i) promptly notify ALU Part (A) when the Registration Statement or the
Prospectus included therein or any Prospectus amendment or supplement or
post-effective amendment has been filed, and, with respect to the Registration
Statements or any post-effective amendment, when the same has become effective,
(B) of any comments by the SEC with respect thereto or any request by the SEC
for amendments or supplements to the Registration Statements or prospectus or
for additional information (the Company shall respond to such comments and
requests from the SEC as promptly as reasonably possible), (C) of the issuance
by the SEC of any stop order suspending the effectiveness of the Registration
Statements or the initiation or threatening of any proceedings for that purpose,
(D) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose, or (E) if at any time when a prospectus is required to be delivered
under the Securities Act, that the Registration Statement, prospectus,
prospectus amendment or supplement or post-effective amendment does not conform
in all material respects to the applicable requirements of the Securities Act
and the rules and regulations of the SEC thereunder or contains an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing (the Company shall use its commercially
reasonable efforts to promptly prepare a supplement or amendment to the
Registration Statement to conform to such requirements or to correct such untrue
statement or omission, and deliver such number of copies of such supplement or
amendment to the selling Investor as the selling Investor may reasonably
request).;

 

37



--------------------------------------------------------------------------------

(j) use its reasonable efforts to prevent the issuance of any stop order
suspending the effectiveness of any Registration Statement or of any order
preventing or suspending the use of any preliminary or final prospectus and, if
any such order is issued, to obtain the withdrawal of any such order as soon as
practicable;

(k) in the case of an underwritten offering, make available for inspection, at
the Company’s headquarters during normal business hours, by ALU Part, any
underwriter participating in any distribution pursuant to such registration, and
any attorney, accountant or other agent retained by ALU Part or underwriter, all
financial and other records, pertinent corporate documents and properties of the
Company, as such parties may reasonably request, and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by ALU Part, underwriter, attorney, accountant or agent in connection with the
Shelf Registration Statement;

(l) use its reasonable efforts to register or qualify, and cooperate with ALU
Part, the underwriters, if any, and their respective counsel, in connection with
the registration or qualification of such Registrable Securities for offer and
sale under the securities or “blue sky” laws of each state and other
jurisdiction of the United States as ALU Part or underwriters, if any, or their
respective counsel reasonably request in writing, and do any and all other
things reasonably necessary or advisable to keep such registration or
qualification in effect for such period as required by Section 6.2(a), as
applicable; provided that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified or take any
action which would subject it to taxation or general service of process in any
such jurisdiction where it is not then so subject;

(m) notify ALU Part and underwriters, if any, of any pending proceeding against
the Company under Section 8A of the Securities Act in connection with the
offering of the Registrable Securities.

(n) in the case of an underwritten offering, obtain for delivery to the
underwriters, if any, an opinion or opinions from counsel for the Company, dated
the effective date of the Registration Statement or, in the event of an
underwritten offering, the date of the closing under the underwriting agreement,
in customary form, scope and substance, which opinions shall be reasonably
satisfactory to such underwriters and their respective counsel;

(o) in the case of an underwritten offering, obtain for delivery to the Company
and the underwriters, a cold comfort letter from the Company’s independent
certified public accountants in customary form and covering such matters of the
type customarily covered by cold comfort letters as managing underwriter or
underwriters reasonably request, dated the date of execution of the underwriting
agreement and brought down to the closing under the underwriting agreement;

 

38



--------------------------------------------------------------------------------

(p) comply with all requirements of The Nasdaq Capital Market with regard to the
issuance of the Common Shares and use its reasonable efforts to list the
Registrable Securities covered by the Registration Statement with The Nasdaq
Capital Market or any securities exchange on which the Common Stock is then
listed;

(q) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of the Registration Statement;

(r) cooperate with ALU Part and the underwriters, if any, to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold, such certificates to be in such denominations and
registered in such names as ALU Part or the managing underwriters may request at
least two Business Days prior to any sale of Registrable Securities;

(s) in the event the Company becomes eligible to use a registration statement on
Form S-3 for the resale of the Registrable Securities, the Company shall file a
post-effective amendment to amend the Shelf Registration Statement to a
registration statement on Form S-3;

(t) use its reasonable efforts to comply with all applicable securities laws and
make available to ALU Part, as soon as reasonably practicable, an earnings
statement satisfying the provisions of Section 11(a) of the Securities Act and
the rules and regulations promulgated thereunder; and

(u) enter into and perform customary agreements and take such other commercially
reasonable actions as are prudent and reasonably required in order to expedite
or facilitate the disposition of the Registrable Securities

6.6 Other Registration Rights. ALU Part acknowledges that the Company has
granted registration rights to the TWVC Funds pursuant to the Stockholder
Agreement. The Company agrees that it shall not, after the date hereof, grant to
any other Person rights related to the registration of any of the Company’s
securities that are superior to, or more expansive than, those granted to ALU
Part hereunder until such time as ALU Part has sold all of its Registrable
Securities.

6.7 Indemnification. For the avoidance of doubt, the indemnification provisions
set forth in this Section 6.7 only apply to those matters set forth in Article
6. All other Articles and Sections of the Agreement shall be governed by
Section 4.12, except for indemnification rights related to the ALU Part Observer
that are covered by Section 4.13.

(a) Indemnification by the Company. To the extent permitted by law, the Company
shall, and it hereby agrees to, indemnify and hold harmless ALU Part, each of
ALU Part’s officers, directors, employees, partners and agents, each Person
controlling ALU Part, and each person who participates as a placement or sales
agent or as an underwriter in any offering or sale of the Registrable
Securities, against any losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) (collectively, “Claims”) arising out of or are
based upon (i) any untrue statement or alleged untrue

 

39



--------------------------------------------------------------------------------

statement of a material fact contained in any registration statement, or any
preliminary or final prospectus contained therein, or any amendment or
supplement thereto, or any document incorporated by reference therein, (iii) any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, (iv) any violation or
alleged violation by the Company of any federal, state or common law rule or
regulation applicable to the Company in connection with any such registration,
qualification or compliance or (v) any failure to register or qualify
Registrable Securities in any state where the Company or its agents have
affirmatively undertaken or agreed that the Company will undertake such
registration or qualification on behalf of ALU Part, and the Company shall, and
it hereby agrees to, promptly reimburse each Investor or any such agent or
underwriter for any legal or other out-of-pocket expenses reasonably incurred by
them in connection with investigating or defending any such Claims, provided,
however, that the Company shall not be liable to any such person in any such
case to the extent that any such Claims arise out of or are based upon an untrue
statement or alleged untrue statement or omission made in such registration
statement, or preliminary or final prospectus, or amendment or supplement
thereto, in reliance upon and in conformity with written information furnished
to the Company by ALU Part or any agent, underwriter or representative of ALU
Part expressly for use in such registration statement, or preliminary or final
prospectus, or amendment or supplement thereto, or by ALU Part’s failure to
furnish the Company, upon request, with the information with respect to ALU
Part, or any agent, underwriter or representative of ALU Part, or ALU Part’s
intended method of distribution, that is the subject of the untrue statement or
omission or if the Company shall sustain the burden of proving that ALU Part or
such agent or underwriter sold securities to the person alleging such Claims
without sending or giving, at or prior to the written confirmation of such sale,
a copy of the applicable prospectus (excluding any documents incorporated by
reference therein) or of the applicable prospectus, as then amended or
supplemented (excluding any documents incorporated by reference therein), if the
Company had previously furnished copies thereof to ALU Part or such agent or
underwriter, and such prospectus corrected such untrue statement or alleged
untrue statement or omission or alleged omission made in such registration
statement.

(b) Indemnification by ALU Part. To the extent permitted by law, ALU Part shall,
and hereby agrees to (i) indemnify and hold harmless the Company, its directors,
officers, employees and each Person controlling the Company and each
underwriter, its partners, officers, directors, employees and each Person
controlling such underwriter in any offering or sale of Registrable Securities,
against any Claims to which the Company, its directors, officers, employees and
each Person controlling the Company may become subject, insofar as such Claims
(including any amounts paid in settlement as provided herein), or actions or
proceedings in respect thereof, arise out of or are based upon an untrue
statement or alleged untrue statement of a material fact contained in such
registration statement, or any preliminary or final prospectus contained
therein, or any amendment or supplement thereto, or arise out of or are based
upon any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
in each case only to the extent that such untrue statement or alleged untrue
statement or omission or alleged omission was made

 

40



--------------------------------------------------------------------------------

in reliance upon and in conformity with written information furnished to the
Company by ALU Part or any agent, underwriter, or representative (as the case
may be) expressly for use therein, and (ii) will promptly reimburse the Company
for any legal or out of pocket expenses reasonably incurred by the Company in
connection with investigating or defending any such Claim; provided that in no
event shall any indemnification and reimbursement obligations under this
Section 6.7(b) exceed the gross proceeds from the offering received by ALU Part,
net of any underwriter discounts or placement agent fees and it is understood
and agreed that the indemnification obligations of ALU Part pursuant to any
underwriting agreement entered into in connection with any registration
statement shall be limited to the obligations contained in this Section 6.7(b).

(c) Each party entitled to indemnification under this Section 6.7 (the
“Indemnified Party”) shall give notice to the party required to provide such
indemnification (the “Indemnifying Party”) of any Claim as to which
indemnification may be sought promptly after such Indemnified Party has actual
knowledge thereof, and shall permit the Indemnifying Party to assume the defense
of any such claim or any litigation resulting therefrom; provided that counsel
for the Indemnifying Party, who shall conduct the defense of such Claim, shall
be subject to approval by the Indemnified Party (whose approval shall not be
unreasonably withheld) and the Indemnified Party may participate in such defense
at the Indemnifying Party’s expense if (i) representation of such Indemnified
Party would be inappropriate due to actual or potential differing interests
between such Indemnified Party and any other party represented by such counsel
in such proceeding or (ii) the Indemnifying Party shall have failed to promptly
assume the defense of such proceeding; and provided further that the failure of
any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Article VI, except to the
extent that such failure to give notice shall materially adversely affect the
Indemnifying Party in the defense of any such Claim. No Indemnifying Party, in
the defense of any such claim or litigation, may, without the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
unless such settlement includes an unconditional release of such Indemnified
Party from all liabilities on claims that are the subject matter of such Claim.

(d) In order to provide for just and equitable contribution in case
indemnification is unavailable to an Indemnified Party (by reason of legal
prohibition or otherwise), the Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Claim in such proportion as is appropriate
to reflect the relative fault of the Indemnifying Party and Indemnified Party in
connection with the actions which resulted in such Claim, as well as any other
relevant equitable considerations. The relative fault of such Indemnifying Party
and Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and such party’s relative intent, knowledge, access to
information and opportunity to correct or prevent such actions; provided,
however, that, in any case, (i) ALU Part will not be required to contribute any
amount in excess of the public offering price of all securities offered by it
pursuant to the Shelf Registration Statement

 

41



--------------------------------------------------------------------------------

(less all underwriting fees and discounts), and (ii) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

(e) The indemnity and contribution agreements contained herein are in addition
to any liability that the Indemnifying Party may have to the Indemnified Parties
and shall remain in full force and effect regardless of any investigation made
by or on behalf of the Indemnified Party or any officer, director or controlling
Person of such Indemnified Party and shall survive the transfer of the
Registrable Securities.

6.8 Information by ALU Part. ALU Part shall furnish to the Company such
information regarding ALU Part and the distribution proposed by ALU Part as the
Company may reasonably request in writing and as shall be required in connection
with any registration, qualification or compliance referred to in this Article
6.8.

6.9 Transfer of Registration Rights. The rights contained in Section 6.2 hereof
to cause the Company to register the Registrable Securities, and the other
rights set forth in this Article VI, may be assigned or otherwise conveyed by
ALU Part to any transferee of the Registrable Securities if the transfer was
permitted under Section 4.1.

6.10 Rule 144 Reporting. With a view to making available to ALU Part the
benefits of certain rules and regulations of the SEC that may permit the sale of
the Registrable Securities to the public without registration, the Company
agrees to use its commercially reasonable efforts to:

(a) make and keep current public information available, within the meaning of
Rule 144 or any similar or analogous rule promulgated under the Securities Act;
and

(b) file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Securities Act and Exchange Act;

(c) as long as ALU Part owns any Registrable Securities, furnish in writing upon
such Investor’s written request a written statement by the Company that it has
complied with the reporting requirements of Rule 144 and of the Securities Act
and Exchange Act; and

(d) undertake any additional actions reasonably necessary to maintain the
availability of the use of Rule 144.

6.11 Termination of Registration Rights. The rights of ALU Part under Article VI
hereof shall terminate on the date when there no longer remaining any
Registrable Securities; provided that Section 6.4 and Section 6.8 shall survive
such termination.

ARTICLE VII

MISCELLANEOUS

7.1 Termination. This Agreement may be terminated by the Company or any
Investor, by written notice to the other parties, if the Closing has not been
consummated by the

 

42



--------------------------------------------------------------------------------

third Business Day following the date of this Agreement; provided, however, that
the right to terminate this Agreement shall not be available to any Person whose
failure to comply with its obligations under this Agreement has been the cause
of or resulted in the failure of the Closing to occur on or before such time,
and provided further that no such termination will affect the right of any party
to sue for any breach by the other party (or parties) and shall not affect any
provisions hereof that expressly survive termination in accordance with the
terms hereof.

7.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents or the Alcatel-Lucent Loan Agreement to the contrary, each party shall
pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement
and the transactions contemplated hereby; provided that the Company shall pay
all (a) reasonable costs and expenses of ALU Part and its Affiliates associated
with the negotiation, preparation, due diligence and administration of the
Transaction Documents and, prior to the funding date thereunder, the
Alcatel-Lucent Loan Agreement, and each of the documents related thereto up to a
cumulative maximum of $300,000; (b) reasonable costs and expenses of
Alcatel-Lucent USA associated with the administration of the Alcatel-Lucent Loan
Agreement following the funding date thereunder, including, without limitation,
any costs and expenses incurred in connection with the perfection of the
collateral set forth in the Alcatel-Lucent Loan Agreement and held outside of
the United States, and any costs of collection incurred by Alcatel-Lucent USA
(including reasonable attorneys’ fees and expenses); and (c) reasonable costs
and expenses of the TWVC Funds associated with the negotiation, preparation, due
diligence and administration of the Transaction Documents and each of the
documents related thereto up to a cumulative maximum of $300,000. The Company
shall pay all Transfer Agent fees in connection with the sale and issuance of
the securities.

7.3 Entire Agreement. The Transaction Documents (and the Alcatel-Lucent Loan
Agreement for purposes of Section 7.2 only), together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Investors such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

7.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and each of the Investors. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

7.5 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or email address specified in this Section prior to

 

43



--------------------------------------------------------------------------------

6:30 p.m. (Pacific Time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
or email at the facsimile number or email address specified in this Section on a
day that is not a Trading Day or later than 6:30 p.m. (Pacific Time) on any
Trading Day, (c) the Trading Day following the date of deposit with a nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The addresses, facsimile numbers and
email addresses for such notices and communications are those set forth on the
signature pages hereof, or such other address or facsimile number as may be
designated in writing hereafter, in the same manner, by any such Person.

7.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

7.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. An Investor may not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Company, except that such Investor may transfer or assign its
rights and obligations under this Agreement, in whole or in part, to one or more
of their respective Affiliates at any time; provided that such transfer or
assignment will not relieve such Investor of any of its obligations hereunder.

7.8 Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the Company and the Investors and their
respective successors and permitted assigns. Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any person, other than
those persons mentioned in the preceding sentence or otherwise explicitly
mentioned in this Agreement, any legal or equitable right, remedy or claim under
or in respect of this Agreement, or any provisions herein contained, this
Agreement and all conditions and provisions hereof being intended to be and
being for the sole and exclusive benefit of such persons and for the benefit of
no other person.

7.9 Governing Law; Venue; Waiver of Jury Trial. THE CORPORATE LAWS OF THE STATE
OF DELAWARE SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE
COMPANY AND ITS STOCKHOLDERS. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE. THE COMPANY
AND THE INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF
THE STATE AND FEDERAL COURTS SITTING IN NEW CASTLE COUNTY FOR THE ADJUDICATION
OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY INVESTORS HEREUNDER, IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS),
AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING BROUGHT BY THE

 

44



--------------------------------------------------------------------------------

COMPANY OR THE INVESTORS, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE IRREVOCABLY,
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS ARISING OUT OF OR RELATING TO THIS AGREEMENT (INCLUDING WITH RESPECT
TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS) AND SUCH PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

7.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.

7.11 Survival. The representations and warranties of the Company contained
herein shall survive the Closing. The covenants of the Company and the Investors
contained in this Agreement shall terminate on the Closing Date; provided, that
the covenants that by their terms are required to be performed in whole or in
part following the Closing Date shall survive the Closing Date.

7.12 Severability. If any provision of this Agreement is prohibited by law or
otherwise held to be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Agreement.

7.13 Replacement of Certificate. If any certificate or instrument evidencing any
Company Shares is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Company Shares.

7.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to seek specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any

 

45



--------------------------------------------------------------------------------

breach of obligations described in the foregoing sentence and hereby agrees to
waive in any action for specific performance of any such obligation (other than
in connection with any action for temporary restraining order) the defense that
a remedy at law would be adequate.

7.15 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be amended to appropriately account for such event.

7.16 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Common Shares
pursuant to this Agreement has been made by such Investor independently of any
other Investor and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other Investor
or by any agent or employee of any other Investor, and no Investor or any of its
agents or employees shall have any liability to any other Investor (or any other
person) relating to or arising from any such information, materials, statements
or opinions. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Document. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no other Investor will be acting as agent of
such Investor in connection with monitoring its investment hereunder. Each
Investor shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any proceeding for such purpose.

[SIGNATURE PAGES TO FOLLOW]

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

IKANOS COMMUNICATIONS, INC. By:  

/s/ Omid Tahernia

  Name:   Omid Tahernia   Title:   President & Chief Executive Officer Address
for Notice: Ikanos Communications, Inc. 47669 Fremont Blvd. Fremont, CA 94538
Facsimile No.: (510) 979-0500 Telephone No.: (510) 979-0400 Attn: General
Counsel with a copy (which shall not constitute notice) to: Pillsbury Winthrop
Shaw Pittman LLP 2550 Hanover Street Palo Alto, CA 94304 Facsimile No.:
(650) 233-4545 Telephone No.: (650) 233-4537 Attn: Jorge A. del Calvo

COMPANY SIGNATURE PAGE



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

ALCATEL-LUCENT PARTICIPATIONS, S.A By:  

/s/    Remi Thomas        

Its:  

Head of M&A Corporate Development

Address for Notice: Alcatel-Lucent Participations, S.A Address:   148/152 route
de la Reine   92100 Boulogne-Billancourt   France Telephone No.: +33 (0) 1 55 14
10 10 Attention: Anit Jain (M&A Department) with a copy to (which shall not
constitute notice) to: Winston & Strawn LLP Address:   200 Park Avenue   New
York, New York 10166 Telephone No.: 212-294-6721 Attention: Robert J. Rawn

INVESTOR SIGNATURE PAGE



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

TALLWOOD III, L.P.

TALLWOOD III PARTNERS, L.P.

TALLWOOD III ASSOCIATES, L.P.

By: Tallwood III Management, LLC Its General Partner By:  

/s/ George Pavlov

  Managing Member Address for Notice: Tallwood Venture Capital Facsimile No.:
(650) 473-6755 Telephone No.: (650) 473-6750 with a copy to (which shall not
constitute notice) to: Latham & Watkins LLP Address:   140 Scott Drive   Menlo
Park, California 94025 Telephone No.: 650-463-2606 Attention: Christopher L.
Kaufman



--------------------------------------------------------------------------------

Exhibit A

TWVC Standby Purchase Agreement



--------------------------------------------------------------------------------

Exhibit B

 

Investor

   No. of Shares      Purchase Price  

Alcatel-Lucent Participations, S.A

     12,195,121       $ 4,999,999.61   

Tallwood III, L.P.

     24,188,597       $ 9,917,324.77   

Tallwood III Partners, L.P.

     3,063,018       $ 1,255,837.38   

Tallwood III Associates, L.P.

     187,408       $ 76,837.28   

 

51